 20-11603-jlg        Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25                   Main Document
                                             Pg 1 of 59




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                      SCHEDULE OF ASSESTS AND LIABILITIES FOR
                    AEROLINHAS BRASILERAS S.A. (CASE NO. 20-11603)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11603-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25                   Main Document
                                                Pg 2 of 59



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                          Pg 3 of 59



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                                          Pg 4 of 59



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                                          Pg 5 of 59




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11603-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                         Pg 6 of 59




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                                          Pg 7 of 59




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                                          Pg 8 of 59



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                          Pg 9 of 59



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11603-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25           Main Document
                                        Pg 10 of 59



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11603-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                                       Pg 11 of 59



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11603-jlg    Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25           Main Document
                                       Pg 12 of 59




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11603-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25               Main Document
                                         Pg 13 of 59



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11603-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                        Pg 14 of 59



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11603-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25           Main Document
                                        Pg 15 of 59



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11603-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25              Main Document
                                         Pg 16 of 59



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11603-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25              Main Document
                                         Pg 17 of 59



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11603-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25          Main Document
                                        Pg 18 of 59



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11603-jlg                       Doc 6              Filed 09/08/20 Entered 09/08/20 17:37:25                                                                     Main Document
                                                                                   Pg 19 of 59
 Fill in this information to identify the case:

 Debtor name            Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11603
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $            111,964.96

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $      141,943,259.71

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $      142,055,224.67


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $             30,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 $      113,026,778.49


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        113,056,778.49




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                        Main Document
                                                                       Pg 20 of 59
 Fill in this information to identify the case:

 Debtor name         Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11603
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $196,525.38



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                                $16,553,371.69



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $16,749,897.07
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     See Attached Schedule A/B Part 2, Question 7                                                                                $4,057,992.92



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                           Main Document
                                                                       Pg 21 of 59
 Debtor         Aerolinhas Brasileiras S.A.                                                       Case number (If known) 20-11603
                Name


 9.        Total of Part 2.                                                                                                            $4,057,992.92
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        10,848,968.91    -                           918,633.83 = ....                 $9,930,335.08
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                            2,206,875.41    -                        1,016,498.45 =....                   $1,190,376.96
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                           $11,120,712.04
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office Furniture                                                               $28,945.97       Net Book Value                     $28,945.97



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                    Main Document
                                                                       Pg 22 of 59
 Debtor         Aerolinhas Brasileiras S.A.                                                   Case number (If known) 20-11603
                Name

           communication systems equipment and software
           Computers/Software/Technology                                                   $12.96    Net Book Value                             $12.96



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $28,958.93
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Other machinery, fixtures and equipment,
           excluding farm equipment                                                   $64,507.00     Net Book Value                       $64,507.00




 51.       Total of Part 8.                                                                                                           $64,507.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                      Main Document
                                                                       Pg 23 of 59
 Debtor         Aerolinhas Brasileiras S.A.                                                   Case number (If known) 20-11603
                Name



 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1.
                                                          Building/Infrast
                     GIG Airport - Brazil                 ructure                       $4,755.29      Net Book Value                        $4,755.29


            55.2.
                                                          Building/Infrast
                     MAO Airport- Brazil                  ructure                     $95,534.78       Net Book Value                      $95,534.78


            55.3.
                                                          Building/Infrast
                     VCP Airport - Brazil                 ructure                       $6,008.85      Net Book Value                        $6,008.85


            55.4.    Other (Facilities or
                     minor infrastructure                 Building/Infrast
                     work)                                ructure                       $5,666.04      Net Book Value                        $5,666.04




 56.        Total of Part 9.                                                                                                            $111,964.96
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used     Current value of
                                                                              debtor's interest        for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            http://www.absacargo.com.br/latam/pt/                                      Unknown         N/A                                   Unknown



 62.        Licenses, franchises, and royalties
            Licenses                                                                   Unknown         N/A                                   Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                    Main Document
                                                                       Pg 24 of 59
 Debtor         Aerolinhas Brasileiras S.A.                                                  Case number (If known) 20-11603
                Name



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Airport Slots & Other Rights                                               Unknown       N/A                                   Unknown


            Internal Software & Systems                                               $34,365.00     N/A                                   Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Net Operating Loss                                                                 Tax year N/A                         $12,849,810.68



            Other refunds and credits                                                          Tax year N/A                         $15,047,851.49



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            See Attached Schedule A/B, Part 11, Question 74                                                                                Unknown
            Nature of claim
            Amount requested




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                  Main Document
                                                                       Pg 25 of 59
 Debtor         Aerolinhas Brasileiras S.A.                                                  Case number (If known) 20-11603
                Name

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
           See Attached Schedule A/B Part 11, Question 77 -
           Intercompany Receivables                                                                                               $82,023,529.58




 78.       Total of Part 11.                                                                                                   $109,921,191.75
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11603-jlg                  Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                                           Main Document
                                                                           Pg 26 of 59
 Debtor          Aerolinhas Brasileiras S.A.                                                                         Case number (If known) 20-11603
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $16,749,897.07

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $4,057,992.92

 82. Accounts receivable. Copy line 12, Part 3.                                                               $11,120,712.04

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $28,958.93

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $64,507.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $111,964.96

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $109,921,191.75

 91. Total. Add lines 80 through 90 for each column                                                     $141,943,259.71              + 91b.              $111,964.96


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $142,055,224.67




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               20-11603-jlg       Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25                 Main Document
                                                   In re Aerolinhas
                                                            Pg 27 Brasileiras
                                                                    of 59     S.A.
                                                        Case No. 20-11603
Schedule A/B Part 1, Question 3 - Checking, savings or other financial accounts, certificates of deposit, shares in banks, savings, etc.

                                                                                   Last 4 digits of      Current Value of
                Name of Institution                    Type of Account            account number         Debtor's Interest
        BANCO DO BRASIL                         TIME DEPOSIT                            2946                        $4,811.31
        BANCO ITAU                              TIME DEPOSIT                            6561                       $12,291.14
        BANCO ITAU                              TIME DEPOSIT                            6561                       $45,839.43
        BANCO PRODUBANCO                        OPERATING                               9080                     $351,263.01
        BANCO SANTANDER                         PAYMENT                                 0748                       $28,748.63
        BANCO SANTANDER                         PAYMENT                                 2169                  $2,142,777.85
        BANCO SANTANDER                         INVESTMENT                              0748                          $535.56
        BTG PACTUAL                             TIME DEPOSIT                            8560                 $10,630,831.94
        CITIBANK                                PAYMENT                                 6287                       $80,266.79
        CITIBANK                                OPERATING                               4638                  $1,016,688.89
        CITIBANK                                INACTIVE                                0028                     $125,860.40
        CITIBANK                                PAYMENT                                 0017                        $1,571.57
        CITIBANK                                PAYMENT                                 6014                  $1,923,200.83
        US BANK                                 PAYMENT                                 7659                     $188,684.33
                                                                                             TOTAL:          $16,553,371.69




                                                                1 of 1
20-11603-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25                Main Document
                                 In re Aerolinhas
                                          Pg 28 Brasileiras
                                                  of 59     S.A.
                                       Case No. 20-11603
    Schedule A/B: Part 2, Question 7: Deposits, including security deposits and utility deposits
                                                                      Current Value of
           Description, Including Name of Holder of Deposit           Debtor's Interest
        PRODUBANCO - DEPOSIT ON LETTER OF CREDIT (LC
        GRB2020000415001)                                                      $33,133.10
        VARIOUS COURTS - JUDICIAL DEPOSITS (CIVIL)                            $820,794.09
        VARIOUS COURTS - JUDICIAL DEPOSITS (LABOUR)                           $220,204.47
        VARIOUS COURTS - JUDICIAL DEPOSITS (TAX)                            $2,983,861.26
                                                       TOTAL:               $4,057,992.92




                                               1 of 1
                      20-11603-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25               Main Document
                                                      In re Aerolinhas
                                                               Pg 29 Brasileiras
                                                                       of 59     S.A.
                                                           Case No. 20-11603
                                 Schedule A/B: Part 11, Question 74 - Causes of action against third parties

                                                                                                                                  Current Value of
                     Description of Cause of Action                              Nature of Claim               Amount requested   Debtor's Interest
GOLF EXPRESS - REFUND                                               CIVIL                                             $5,339.17   UNKNOWN
HD HANDLING DISTRIBUICAO E LOGISTICA LTDA - CARGO                   CIVIL                                            $33,613.58   UNKNOWN
JET LIFE TAXI AEREO BRASIL LTDA. - IMPROPER COLLECTION              CIVIL                                               $166.74   UNKNOWN
JET LIFE TAXI AEREO BRASIL LTDA. - IMPROPER COLLECTION              CIVIL                                             $1,002.95   UNKNOWN
TAX CLAIM AGAINST FAZENDA NACIONAL                                  TAX - LEGAL PROCEEDING                           $73,120.74   UNKNOWN
TAX CLAIM AGAINST FAZENDA NACIONAL                                  TAX - LEGAL PROCEEDING                         $837,719.75    UNKNOWN
TAX CLAIM AGAINST FAZENDA PÚBLICA DO ESTADO DE SÃO PAULO            TAX - LEGAL PROCEEDING                           $36,523.01   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                     TAX - LEGAL PROCEEDING                            $5,361.40   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                     TAX - LEGAL PROCEEDING                           $36,523.01   UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL                                     TAX - LEGAL PROCEEDING                             unknown    UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL / AUTORIDADE IMPETRADA:
DELEGADO DA RECEITA FEDERAL DO BRASIL EM CAMPINAS                   TAX - LEGAL PROCEEDING                           $18,261.50 UNKNOWN
TAX CLAIM AGAINST UNIÃO FEDERAL / AUTORIDADE IMPETRADA:
DELEGADO DA RECEITA FEDERAL DO BRASIL EM CAMPINAS                   TAX - LEGAL PROCEEDING                           $18,261.50 UNKNOWN
TRANSPORTADORA ROCHA BRASIL LTDA - CARGO                            CIVIL                                               $603.92 UNKNOWN
                                                                                                     TOTAL:       $1,066,497.27 UNKNOWN




                                                                   1 of 1
20-11603-jlg   Doc 6    Filed 09/08/20 Entered 09/08/20 17:37:25             Main Document
                               In re Aerolinhas
                                        Pg 30 Brasileiras
                                                of 59     S.A.
                                     Case No. 20-11603
         Schedule A/B: Part 11, Question 77 - Other Assets - Intercompany Receivable
                             Counterparty                             Amount
        CONNECTA CORPORATION                                              $191,612.90
        LAN ARGENTINA S.A.                                                 $83,822.16
        LAN CARGO S.A                                                   $9,943,044.91
        LATAM AIRLINES GROUP, S.A.                                     $71,805,049.61
                                                         TOTAL:        $82,023,529.58




                                            1 of 1
                 20-11603-jlg                Doc 6        Filed 09/08/20 Entered 09/08/20 17:37:25                                Main Document
                                                                       Pg 31 of 59
 Fill in this information to identify the case:

 Debtor name          Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-11603
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
        PRODUBANCO (AS L/C
 2.1    ISSUER OF L/C NO.                             Describe debtor's property that is subject to a lien                   $30,000.00                $33,133.10
        GRB2020000415001)                             CASH COLLATERAL FOR SLBC
        Creditor's Name
                                                      GRB2020000415001; CASH COLLATERAL

        AV. AV. FRANCISCO DE
        ORELLANA Y EUGENIO
        ALMAZÁN, GUAYAQUIL,
        ECUADOR
        Creditor's mailing address
                                                      Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        8/15/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                        Disputed




 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $30,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                                        Main Document
                                                                       Pg 32 of 59
 Fill in this information to identify the case:

 Debtor name         Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11603
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $104,447,591.22
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $8,579,187.27
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                           0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                 113,026,778.49

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                    113,026,778.49




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                 20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                        Pg 33 of 59
                                                                                                                In re Aerolinhas Brasileiras S.A.
                                                                                                                       Case No. 20-11603
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                       Claim subject to offset?
                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent



                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                     Date Debt was
               Creditor Name                         Address1             Address2              Address3                  City               State             Zip         Country     Incurred          Basis for Claim                                                                            Total Claim
4 VARA FEDERAL SECAO JUD DISTRIT FE                                                                                                                                                    VARIOUS     ACCOUNTS PAYABLE                                                                                       $66,854.68
8 TABELIAO DE NOTAS DR DOUGLAS EDUA      R XV DE NOVEMBRO 193. 193.                                             SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                                          $420.14
                                         AVENIDA ISIDORA GOYENECHEA
ACCIONA AIRPORTS AMERICAS SPA            2800                                                                   LAS CONDES                                           CHILE             VARIOUS     ACCOUNTS PAYABLE                                                                                      UNKNOWN
ACTION AGENCIAMENTO DE CARGAS LTDA       AV BARAO HOMEM DE MELO, 3382                                           BELO HORIZONTE                                       BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                                        $544.78
                                                                                                                                                                                                   PENDING LITIGATION -
ADAIRTON DA CONCEICAO SOARES             N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ADEMIR MUDESTO SILVA                     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
ADM.DE AEROP.Y SS.AUX.A LA NAVEGACI      AV.MONTES 716 PISOS 3 AL 5                                             LA PAZ                                               BOLIVIA           VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
ADMINISTRACION NACIONAL DE AVIACION      AV PASEO COLON, 1452                                                                                                                          VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                         CALLE ORIENTE 174 NO.427 COL.
ADMINISTRADORA ESPECIALIZADA EN NEG      MOCT                                                                   MEXICO CITY            DF               15530        MEXICO            VARIOUS     ACCOUNTS PAYABLE                                                                                        $1,955.00
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                             PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                  ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       ADMINISTRATIVE                X            X              X             X                             UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                             PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                  ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       ADMINISTRATIVE                X            X              X             X                             UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                             PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                  ENVIRONMENTAL
RECURSOS NATURAIS RENOVÁVEIS - IBAMA     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       ADMINISTRATIVE                X            X              X             X                             UNKNOWN
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                                                                                                                                             PENDING LITIGATION -
BRASILEIRO DO MEIO AMBIENTE E DOS                                                                                                                                                                  ENVIRONMENTAL
RECURSOS NATURAIS RENOVAVEIS IBAMA       N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       ADMINISTRATIVE                X            X              X             X                             UNKNOWN
ADVOCACIA MARIZ DE OLIVEIRA              AV PAULISTA 1048. 1048.                                                SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                                       $2,133.26
                                                                                                                                                                                                   PENDING LITIGATION -
AELSON MIRANDA SENA                      N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                         3ER FLOOR SOUTH H.O.B.DUBLIN                                                                                                                              UNDER CRITICAL AIRLINE
AER LINGUS(IAG CARGO)                    AIRPORT                                                                DUBLIN                                               IRELAND           VARIOUS     AGREEMENTS                    X            X                                                          UNKNOWN
AERO PARTS MANUFACTURING REPAIR INC      431 RIO RANCHO BLVD                                                    RIO RANCHO             NM               87124                          VARIOUS     ACCOUNTS PAYABLE                                                                                       $5,218.00
                                         APARTADO 4002-61 ALAJUELA
AEROJET DE COSTA RICA S.A                COSTA RI                                                               SAN JOSE                                             COSTA RICA        VARIOUS     ACCOUNTS PAYABLE                                                                                       $75,417.66
AERONAUTICAL TELECOMMUNICATIONS LTD      1 BRAEMAR AVENUE                                                       KINGSTON 10                                          JAMAICA           VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
AEROPORTOS BRASIL VIRACOPOS SA           ROD SANTOS DUMONT KM 66 SN                                                                                                                    VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                         PRAÇA MINISTRO SALGADO FILHO
AEROPORTOS DO NORDESTE DO BRASIL S.      S/N                                                                                                                                           VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                         AVENIDA ROZA HELENA SCHORLING
AEROPORTOS DO SUDESTE DO BRASIL S.A      ALBUQUERQUE, S/N                                                       VITÓRIA                ES                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
AEROPUERTO INTERNACIONAL DE LA CIUD      AV CAPITAN CARLOS LEON S/N                                             MEXICO CITY                                          MEXICO            VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.          HONDURAS 5663 BUENOS AIRES                                             BUENOS AIRES                            C1414BNE     ARGENTINA         VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
AEROSAFETY EQUIP DE SEGURANCA LTDA       R GUSTAVO DA SILVEIRA 58. 58                                           SAO PAULO                                            BRAZIL            VARIOUS     ACCOUNTS PAYABLE                                                                                         $430.23
                                                                                                                                                                                                   PENDING LITIGATION -
AFONSO FERREIRA DA SILVA                 N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
AGENCIA DE ADUANAS JULIO NELSON SAL                                                                                                                                                    VARIOUS     ACCOUNTS PAYABLE                                                                                         $44.26
                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL        N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       LITIGATION - FINES            X            X              X             X                              UNKNOWN
AGENCIA NACIONAL DE AVIACAO CIVIL A      Q SCS QUADRA 9, 0                                                                                                                             VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
AGS CARGO LTDA                                                                                                                                                                         VARIOUS     ACCOUNTS PAYABLE                                                                                         $186.77
AIR BP COPEC S.A.                        AGUSTINAS 1382                                                         SANTIAGO                                             CHILE             VARIOUS     ACCOUNTS PAYABLE                                                                                      $204,203.00
                                         29 TIANZHU ROAD, TANZHU
                                         AIRPORT ECONOMIC                                                                                                                                          POTENTIAL OBLIGATIONS
                                         DEVELOPMENT AREA, SHUNYI                                                                                                                                  UNDER CRITICAL AIRLINE
AIR CHINA INTERNATIONAL                  DISTRICT                                                               BEIJING                                              CHINA             VARIOUS     AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                         OGILVIE CRECENT, AUCKLAND                                                                                                                                 UNDER CRITICAL AIRLINE
AIR NEW ZEALAND LIMITED                  INTERNATIONAL AIRPORT                                                  AUCKLAND                                             NEW ZELAND        VARIOUS     AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                         IMMUEUBLE DEXTER RUE PAUL                                                                                                   FRENCH                        UNDER CRITICAL AIRLINE
AIR TAHITI                               GAUGING PAPEETE                                                        THAITI                                  98713        POLYNESIA         VARIOUS     AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
AIRBRIDGE CARGO AIRLINES LTD             17, KRYLATSKAYA STREET, BLDG 4                                         MOSCOW                                  12614        RUSIA             VARIOUS     AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                   PENDING LITIGATION -
ALBENI GERALDO DE JESUS FILHO            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A       INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN




                                                                                                                             1 of 20
                                                                                               20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                                      Pg 34 of 59
                                                                                                                              In re Aerolinhas Brasileiras S.A.
                                                                                                                                     Case No. 20-11603
                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                       Claim subject to offset?
                                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                                Contingent



                                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                   Date Debt was
               Creditor Name                            Address1                        Address2              Address3                 City                 State            Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                                   PENDING LITIGATION -
ALECSANDRO DE SOUZA PINTO                   N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                            ORIZABA NUMERO 101 DESPACHO
ALEGRE CALDERON Y MARQUEZ                   206 COL                                                                           MEXICO D.F.                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE                                                                                         $511.62
                                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO FRANCOSO LABIGALINI              N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ALESSANDRO WELISSON NACIMENTO ARAUJO        N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ALEX SOUZA DA SILVA                         N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ALEXANDRE HENRIQUE DE BARROS                N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                            SHIODOME CITY CNTER 1-5-2                                                                                                                                              UNDER CRITICAL AIRLINE
ALL NIPPON AIRWAYS                          HIGASHI-SHIMBASHI, MINATO- KU                                                     TOKIO                                   105-7133     JAPAN             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
ALLIANCE GROUND INTERNATIONAL, LLC          6705 RED ROAD                      SUITE 700                                      CORAL GABLES            FL              33143                          VARIOUS       ACCOUNTS PAYABLE                                                                                     $352,538.49
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ALLIANZ SEGUROS SA                          N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN

ALLINK TRANSPORTES INTERNACIONAIS L         AV.IBIRAPUERA 2033 CJ 12 1 ANDAR                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $58.95
ALLOG TRANSP INTERNACIONAIS LTDA                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                                         $830.18
ALLPARK EMPREENDIMENTOS SERV SA             RODOVIA HOLIO SMIDT SN. SN                                                        GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                            4510 OLD INTERNATIONAL AIRPORT                                                                                                                                         UNDER CRITICAL AIRLINE
ALOHA AIR CARGO.                            ROAD                                                                              ANCHORAGE               AK              99502                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
AMAURI GERALDO PRADO                        N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
AMERICAN AIRLINES                           4255 AMON CARTER BLVD MD 4431                                                     FORT WORTH              TX              76155                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
AMERIJET INTERNATIONAL INC                  2800 SOUTH ANDREW AVE                                                             FORT LAUDERDALE         FL              33316                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN

AMIL ASSISTENCIA MEDICA INTERNACION         RUA VISCONDE TAUNAY 2531. 2531                                                    CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,552.49
                                                                                                                                                                                                                   PENDING LITIGATION -
ANA LUCIA PERLE LOPES                       N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ANA PAULA GOMES PIACCENTE                   N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
ANCHOR EXPRESS LOGISTICS LTDA                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                                        $312.18
ANIMAL AIR SERVICE INC                      2500 N.W. 79 AVENUE #235.                                                         DORAL                   FL              33122                          VARIOUS       ACCOUNTS PAYABLE                                                                                        $133.75
ANIMAL AIR SERVICOS DE EMBARQUE AER         ROD SANTOS DUMONT S/N. S/N.                                                       CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,027.04
                                                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS FELIX                        N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CARLOS FERNANDES RAPUCCI            N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO CLAUDIO MAGOGA                      N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO FARIA BRAGA                         N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION -
ANTONIO MARCOS SILVA                        N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIOLI LOGISTICAS E TRANSPORTES LTDA     N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                   PENDING LITIGATION - CIVIL
ANTONIOLLI LOGISTICAS E TRANSPORTES LTDA.   N/A                                                                               N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                              UNKNOWN
AON CANADA INC                              20 BAY STREET                                                                     TORONTO                 ON                           CANADA            VARIOUS       ACCOUNTS PAYABLE                                                                                         $597.64
ASECNA                                      75 RUE DE LA BOETIE-75008          DAKAR.                                         DAKAR                                                SENEGAL           VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
ASIA SHIPPING TRANSP INTERN LTDA            RUA GENERAL CÂMARA 05.                                                            SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $160.83
                                                                                                                                                                                                                   POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                   UNDER CRITICAL AIRLINE
ASIANA AIRLINES                             ASIANA TOWN, #47 OSOE_DONG                                                        SEOUL                   GANGSEO-GU      157-713      KOREA             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
ATLANTICA HOTELS INTL BRASIL                R RECIFE 1090.                                                                    MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $2,149.18
BANCO DO BRASIL (AS BANK GUARANTEE ISSUER                                                                                                                                                                          BANK GUARANTEE NO.
OF BANK GUARANTEE NO. 265901449)            AV. PAULISTA, 1230, 7O ANDAR                                                      SÃO PAULO               SP                           BRAZIL           12/22/2017     265901449 (LITIGATION)        X            X              X                                           UNKNOWN
BANCO DO BRASIL SA                                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                                       $8,923.04
BANCO SANTANDER - CHILE                     BANDERA 140                                                                       SANTIAGO                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                          $30.71




                                                                                                                                            2 of 20
                                                                                  20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                         Pg 35 of 59
                                                                                                                 In re Aerolinhas Brasileiras S.A.
                                                                                                                        Case No. 20-11603
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                           Claim subject to offset?
                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                    Contingent



                                                                                                                                                                                                                                                                Disputed
                                                                                                                                                                                       Date Debt was
                  Creditor Name                      Address1              Address2              Address3                  City               State             Zip         Country      Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                       PENDING LITIGATION -
BISMARK ALCANTARA DE OLIVEIRA            N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
BLUE STAR AGENCIAMENTO DE CARGAS IN      R ALBERTO TORRES 411                                                    NOVO HAMBURGO                                        BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,160.55
                                         R DR EDUARDO EDARGE BADARO,
BLUE WING SERVICOS AUXILIARES DE         790                                                                     CAMPINAS               SP                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,020.33
BMTRANS TRANSITARIOS INTERNACIONAIS      R TIJUCO PRETO 425                                                      SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                         $485.74
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
BOA                                      AV. SIMON LOPEZ N° 1582                                                 COCHABAMBA                                           BOLIVIA            VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BRADESCO SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
BRADESCO SEGUROS S/A                     N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
BRASANITAS EMP BRA SANEAMEN COM LTD      RUA JOAO MOURA 650                                                      SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                       $4,494.01
BRINGER BR AGENC CGA NAC INTER LTDA      AV CRUZEIRO 300                                                         CACHOEIRINHA                                         BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                      $14,639.50
BRINKS SEGURANCA E TRANSP VALORES L      AV JORGE BIVAQUA 1330. 1330                                             MANAUS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,673.59
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
BRITISH AIRWAYS                          IAG CARGO S122, PO BOX 99                                               HOUNSLOW               MIDDLESEX        TW6 2JS      UNITED KINGDOM     VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
BRUNO WESLEY DA SILVA                    N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
BR-X CARGO LOGISTICA INTERL LTDA         RUA SANTA ELVIRA 236                                                    SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                         $12.93
BS CARGO LOGISTICS DO BRASIL EIRELI                                                                                                                                                      VARIOUS       ACCOUNTS PAYABLE                                                                                        $563.42
C D BRASIL CWB LTDA ME                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                                        $698.39
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CADE                                     N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         LITIGATION - ANTITRUST        X            X              X             X                             UNKNOWN
CAE SOUTH AMERICA F T BRASIL LTDA        RUA ORLANDA BORGAMO 490                                                 GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                      $28,362.71
                                         AV FRANCISCO DE ANGELIS 1294.
CAMPGRAF ARTES GRAFICAS LTDA EPP         1294                                                                    CAMPINAS                                             BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                         $294.33
                                         AEROPUERTO INTERNACIONAL DE
CANDYSUR S.A.                            CARRASC                                                                 MONTEVIDEO                                           URUGUAY            VARIOUS       ACCOUNTS PAYABLE                                                                                       $64,272.00
CARGO AIRPORT SERVICES USA LLC           CARGO BUILDING 261 JFK AIRPORT                                          JAMAICA                NY               11430                           VARIOUS       ACCOUNTS PAYABLE                                                                                       $17,995.50
CARGO NETWORK SERVICES CORP              703 WATERFORD WAY, SUITE 680                                            MIAMI                  FL                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
CARGO SERVICES, INC. (NEW BP #38694      P.O. BOX 528044                                                         MIAMI                  FL               33152                           VARIOUS       ACCOUNTS PAYABLE                                                                                       $39,973.49
CARGOLINK AGENCI DE CARGAS LTDA ME       EST DO GALEAO 1035. 1035                                                RIO DE JANEIRO                                       BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                        $2,224.91
                                                                                                                                                                                                       PENDING LITIGATION -
CARLOS AUGUSTO GONCALVES DOS SANTOS      N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CARLOS ROBERTO DE SOUZA                  N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CASSIO APARECIDO FLORENCIO               N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                         PRACA MINISTRO SALGADO FILHO
CATERAIR SERV BORDO E HOTELARIA LTD      SN                                                                      RECIFE                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                         $242.87
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                         33/F, ONE PACIFIC PLACE, 88                                                                                                                                   UNDER CRITICAL AIRLINE
CATHAY PACIFIC                           QUEENSWAY                                                               HONG KONG                                            CHINA              VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CELIO ALBANO SOBRINHO                    N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION - CIVIL
CENTER CARGO TRANSPORTES INTERNACIONAIS N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
CENTRO INTEGRACAO EMPRESA ESCOLA CI     R TABAPUA 540. 540.                                                      SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                        $586.06
                                                                                                                                                                                                       PENDING LITIGATION -
CESARIO PEREIRA                          N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       PENDING LITIGATION -
CEZAR ANTONIO                            N/A                                                                     N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                         2 F NO 1, HANGZHAN S. RD DAYUAN                                                                                                                               UNDER CRITICAL AIRLINE
CHINA AIRLINES                           DIST, TAOYUAN                                                           TAOYUAN                                 33758        CHINA              VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                         NO.199 KONGGANG 6 ROAD,                                                                                                                                       UNDER CRITICAL AIRLINE
CHINA CARGO AIRLINES /CHINA EASTERN      HONGQIAO INT’L AIRPORT                                                  SHANGHAI                                200335       CHINA              VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                       POTENTIAL OBLIGATIONS
                                                                                                                                                                                                       UNDER CRITICAL AIRLINE
CHINA SOUTHERN AIRLINES                  NO.68, QIXIN ROAD                                                       GUANGZHOU                               510403       CHINA              VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                         BASE DE MANTENIMIENTO LAN
CIVIL AVIATION SURINAME                  CHILE.                                                                                                                                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                         RUA VITORIO NUNES DA MOTTA
CLARO SA                                 200. 200                                                                VITORIA                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                        $2,190.46




                                                                                                                              3 of 20
                                                                                  20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                         Pg 36 of 59
                                                                                                                 In re Aerolinhas Brasileiras S.A.
                                                                                                                        Case No. 20-11603
                                                                                                  Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject to offset?
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent



                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                      Date Debt was
              Creditor Name                        Address1                Address2              Address3                  City               State             Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                        RUA VITORIO NUNES DA MOTTA
CLARO SA                                200. 200                                                                 VITORIA                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,072.78
                                                                                                                                                                                                      PENDING LITIGATION -
CLAYTON DE ALMEIDA                      N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
CLAYTON VICENTE PIMENTEL REPOLHO        N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
CLEITON COSME CARDOSO DE CARVALHO       N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
CLEODOMAR SANTANA FERREIRA              N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
COCESNA                                 P.O.BOX 660 TEGUCIGALPA                                                                                                                         VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
COMANDO DA AERONAUTICA                  AVENIDA GENERAL JUSTO 160                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
COMANDO DA AERONAUTICA                  AVENIDA GENERAL JUSTO 160                                                                                                                       VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
COMISSARIA DESP MONTREAL LTDA EPP       RUA CORREIA DIAS 337. 337                                                SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $53.91
COMPANHIA BRASILEIRA SOLUC SERVIC       AL XINGU 512. 512                                                        BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $86,073.90
CONCESS AEROP RIO DE JANEIRO SA         AVENIDA VINTE DE JANEIRO SN.                                             RIO DE JANEIRO                          21942-900    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
CONCESS DO AEROPORTO INTER CONFINS      ROD MG-10 KM 09 S/N                                                      CONFINS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
CONCESSIONARIA AEROP INT GUARULHOS      RODOVIA HÉLIO SMIDT SN                                                                                                                          VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                        TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA     INTERNACIONAL SN                                                         SALVADOR                                41520-970    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                        AV DEPUTADO DIOMICIO FREITAS
CONCESSIONARIA DO AEROPORTO INTERNA     3393                                                                     SANTA CATARINA                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                        AV DEPUTADO DIOMICIO FREITAS
CONCESSIONARIA DO AEROPORTO INTERNA     3393                                                                     SANTA CATARINA                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                        AV MAJOR SYLVIO DE MAGALHAES
CONCOURSE TELECOMUNICACOES BRASIL L     P 5200                                                                   SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $5,596.93
CONEXO ASSESSORIA EM COMERCIO EXTER                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                                         $752.50
COOP TRAB PROFISSIONAIS TAXISTAS DO     ROD SANTOS DUMONT KM 66 SN                                               CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $49.86
                                        AEROPUERTO INTERNACIONAL
CORPORACION PERUANA DE AEROPUERTOS.     JORGE S/N                                                                LIMA                                                 PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED

CORPORACION QUIPORT S.A.                VIA A TABABELA S/N Y VIA YARUQUI                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
CORREIOS                                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - TAXES            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - CIVIL
COSESP                                  N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN

COSTA DO SOL OPERADORA AEROPORTUARI     EST VELHA DE ARRAIAL DO CABO SN                                          CABO FRIO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
COTRY LOGISTICA DE COM EXTERIOR LTD     RUA LUCAS DE OLIVEIRA 49                                                 NOVO HAMBURGO                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $201.47
                                        RUA CONCEICAO DE MONTE
CSRA BRASIL SERVICOS DE TECNOLOGIA      ALEGRE 1 107                                                             SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $3,262.38

CUBANA                                  RICARDO ALFARO PLAZA AVENTURA                                            HAVANA                                               CUBA              VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                      PENDING LITIGATION -
DANIEL NASCIMENTO DA SILVA              N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
DANILO GASPARETO BARRETO                N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
DARIO EUGENIO DE OLIVEIRA                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                                         $92.00
                                                                                                                                                                                                      PENDING LITIGATION -
DARIO MATSUGUMA                         N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION -
DAVID MAXIMO                            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
DAWLOG LOGISTICA E HANGARAGEM LTDA      RUA SAMUEL HEUSI 463                                                     ITAJAI                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $6,794.27
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                                 BANK GUARANTEE NO.
BANK GUARANTEE NO. 46865/19)            AV. BRIG. FARIA LIMA, 2537                                               SÃO PAULO              SP                            BRAZIL           11/19/2019     46865/19 (LITIGATION)         X            X              X                                           UNKNOWN
DAYCOVAL (AS BANK GUARANTEE ISSUER OF                                                                                                                                                                 BANK GUARANTEE NO.
BANK GUARANTEE NO. 46866/19)            AV. BRIG. FARIA LIMA, 2537                                               SÃO PAULO              SP                            BRAZIL           11/19/2019     46866/19 (LITIGATION)         X            X              X                                           UNKNOWN
DECIO CARVALHO ASSESSORIA DOCUMENTA     AV CRUZEIRO DO SUL 2854                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,764.38
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                      PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL            N/A                                                                      N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN




                                                                                                                              4 of 20
                                                                                       20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                              Pg 37 of 59
                                                                                                                      In re Aerolinhas Brasileiras S.A.
                                                                                                                             Case No. 20-11603
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                               Claim subject to offset?
                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent



                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                           Date Debt was
                  Creditor Name                   Address1                      Address2              Address3                  City               State             Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL          N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL          N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL          N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - TAX -
DELEGACIA DA RECEITA FEDERAL          N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
DELFIN GROUP BRASIL LTDA                                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,379.71
DELMAR LOCKSLEY LOGISTICA LTDA                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,803.36
DELOITTE TOUCHE TOHMATSU CONSULTORE   RUA JOSO GUERRA 626.                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $23,694.94
DELPA BRASIL TRANSPORTE E LOGISTICA   AL INAJA 100. 100                                                               BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $427.64
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS
                                                                                                                                                                                                           UNDER CRITICAL AIRLINE
DELTA AIR LINES                       1030 DELTA BLVD                                                                 ATLANTA                GA               30305                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION - CIVIL
DESPACHOS INTER. AEROMAR              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           POTENTIAL OBLIGATIONS
                                                                                                                                                                                                           UNDER CRITICAL AIRLINE
DHL                                   AEROPUERYO DE TOCUMEN                                                           PANAMA                                  11491        PANAMA            VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
DHL GLOBAL FORWARDING BRAZIL LOG LT   ROD HELIO SMIDT SN                                                              GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $12,232.75
DHL GLOBAL FORWARDING BRAZIL LOGIST   R QUINZE DE NOVEMBRO 119. 119                                                   SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $2,852.57
DHL GLOBAL FORWARDING BRAZIL LOGIST   R QUINZE DE NOVEMBRO 119. 119                                                   SANTOS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $212.61
DI CIERO ADVOGADOS                    RUA MERCADO 11                                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $209.24
                                                                                                                                                                                                           PENDING LITIGATION -
DIEGO DONIZETE CORREA                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY       CENTR                                                                                                                                                  VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION DE AERONAUTICA CIVIL SDQ    CENTR                                                                           PANAMA CITY                                          PANAMA            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION DE IMPUESTOS Y ADUANAS NA   CARRERA 7 NO 34 - 69                                                            BOGOTÁ                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCIÓN DE IMPUESTOSY ADUANAS
NACIONALES                            CARRERA 7 NO 34 - 69                                                            BOGOTÁ                                               COLOMBIA          VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
DIRECCION DISTRITAL DE TESORERIA      CARRERA 8 10 65                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                         COYHAIQUE                                            CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                      CAMINO CARRASCO 5519
DIRECCION GENERAL DE INFRAECTRUCTUR   MONTEVIDEO                                                                      MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
DIRECCION NACIONAL DE AERONAUTICA C   AVDA. MCAL. LOPEZ E/ VICE PDTE.                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                      AV. DANIEL FERNÁNDEZ CRESPO
DIRECIÓN GENERAL IMPOSITIVA           1534                                                                            MONTEVIDEO                                           URUGUAY           VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
DIRECTION DE LA SECURITE DE L AVIA    11 RUE DES HIBISCUS.                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
D-LOG BRASIL OPERADOR LOGISTICO MUL   RUA NOVA JERUSALEM 78                                                           GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $520.48
                                                                                                                                                                                                           PENDING LITIGATION -
DOMINGOS SALES LIMA                   N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
DOMINGOS SAMPAIO MEDRADO JUNIOR       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
DOREMUS ALIMENTOS LTDA                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                                           $1.52
DOUBLETREE BY HILTON MIAMI AIRPORT    711 NW 72ND AVE                                                                 MIAMI                  FL               33126-3001                     VARIOUS       ACCOUNTS PAYABLE                                                                                      $40,449.48
DUN EXPRESS DO BRASIL LTDA EPP                                                                                                                                                               VARIOUS       ACCOUNTS PAYABLE                                                                                          $16.00
                                      JOSE MARTI INT;L AIRPORT
ECASA                                 BOYEROS                                                                         HAVANA                                               CUBA              VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
EDG HOSPITALITY MIAMI AIRPORT LLC     175 SW 7TH STREET                 SUITE 1702                                    MIAMI                  FL               33130                          VARIOUS       ACCOUNTS PAYABLE                                                                                       $34,881.47
                                                                                                                                                                                                           PENDING LITIGATION -
EDGREN LIMONGI LOPES                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
EDMILSON DA SILVA CAMPELO JUNIOR      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
EDNALDO MENDES DOS SANTOS             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                           PENDING LITIGATION -
EDUARDO JOSE SOBREIRO                 N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN

EDUARDO MONTEIRO RIZZO EPP            AV VISCONDE DE INDAIATUBA 1463                                                  INDAIATUBA                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $595.61




                                                                                                                                   5 of 20
                                                                                             20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                                    Pg 38 of 59
                                                                                                                            In re Aerolinhas Brasileiras S.A.
                                                                                                                                   Case No. 20-11603
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent



                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Date Debt was
                 Creditor Name                         Address1                     Address2                Address3                City                State              Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
EL AL ISRAEL AIRLINES                      BEN-GURION INT’L AIRPORT                                                                                                 41. 7015001 ISRAEL             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
ELIELSON BRITO DOS SANTOS                  N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
ELIZÂNGELA R. DA SILVA ME                  N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
EMIRATES                                   HEAD QUARTERS                                                                    DUBAI                                   686          ARAB EMIRATES     VARIOUS       AGREEMENTS                    X            X                                                           UNKNOWN
EMP LOGAMM LOG AG DE CARGAS LTDA           R LAURO MULLER 08                                                                SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $5.06
EMP. BRASILEIRA DE INFRAESTRUCTURA         AEROPUERO DE PORTO ALEGRE                                                                                                                               VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
EMP.BRASILEIRA DE INFRAESTRUCTURA          AEROPUERTO DE BELEM                                                              BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
EMPRESA ARGENTINA DE NAVEGACION AER        AV. RIVADAVIA 578                                                                CABA                                    C1069        ARGENTINA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
EMPRESA BRASILEIRA DE CORREIOS E TE        R MERGENTHALER 592                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $27.49
                                           AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU        S/N S/N                                                                          CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                           AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU        S/N S/N                                                                          CAMPO GRANDE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
ENTERPRISE TRANSP INTERNACIONAIS LT        R GOMES DE CARVALHO 1629                                                         SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $181.37
                                           ALPALLANA E8-86 Y AV. 6 DE
EP PETROECUADOR                            DICIEMBR                                                                         QUITO                                                ECUADOR           VARIOUS       ACCOUNTS PAYABLE                                                                                      UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
ERIVALDO FRANCISCO DA SILVA                N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
ESTADO DE SAO PAULO                        AV MORUMBI 4500                                                                  SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION - TAX -
ESTADO DE SÃO PAULO                        N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
ETHIOPIAN AIRLINES                         BOLE INTERNATIONAL AIRPORT                                                       ADDIS ABABA                             1755         ETHIOPIA          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                 UNITED ARAB                     UNDER CRITICAL AIRLINE
ETIHAD AIRWAYS                             NEW AIRPORT ROAD                                                                 ABU DHABI                               35566        EMIRATES          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
EUDES PASCOAL FIGUEIREDO SILVA             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
EURO AMERICA ASSESSORIA DESPACHOS E        AV NICOLAU BECKER 1313                                                           NOVO HAMBURGO                                        BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,605.16
EUROCARGO AGENCIAMENTO DE CARGAS LT        R BARAO DO RIO BRANCO 63                                                         CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $561.67
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                           BUILDING, 376 HSIN-NAN ROAD,                                                                                                                                          UNDER CRITICAL AIRLINE
EVA AIRWAYS CORPORATION                    SECTION 1, LUCHU                                                                 TAIWAN                                               CHINA             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
EXPEDIA INC                                3150 139TH AVENUE SE STE 100                                                     BELLEVUE              WA                98004                          VARIOUS       ACCOUNTS PAYABLE                                                                                      $32,242.50
EZZE SEGUROS S.A. (AS BANK GUARANTEE                                                                                                                                                                             UNCOLLATERALIZED SURETY
ISSUER OF BANK GUARANTEE NO.                                                                                                                                                                                     BOND NO. 10077507000507
10077507000507)                            AV. PRES. JUSCELINO KUBITSCHEK   50 - 10O ANDAR                                  SÃO PAULO             SP                             BRAZIL            5/6/2020      (LITIGATION)                  X            X              X                                           UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
F&F LOGÍSTICA                              N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
FABIANO VASCONCELOS TEODORO                N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
FABIO ADRIANO GONCALVES                    N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION -
FABIO DA SILVA                             N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.A.                                                                                                                                                                         UNCOLLATERALIZED SURETY
(AS BANK GUARANTEE ISSUER OF BANK                                                                                                                                                                                BOND NO. 1007500003513
GUARANTEE NO. 10077500013070)              AL. SANTOS, 1940 - 4O ANDAR                                                      SÃO PAULO             SP                             BRAZIL            2/4/2020      (LITIGATION)                  X            X              X                                            UNKNOWN
FAST CARGO AGENCIAMENTO DE CARGAS N                                                                                                                                                                VARIOUS       ACCOUNTS PAYABLE                                                                                         $590.40
FASTCARGO AGENCIAMENTO DE CARGAS NA        R TUPANCIRETA, 460                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $900.12
FEDERAL AVIATION ADMINISTRATION            PO BOX 20636                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
FERMAC CARGO CONSUL E ASSESSORIA EM        R ARTUR BERNARDES 251                                                            CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $36.29
FERNANDO ESCRIDELLI FRAZAO                                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                                         $304.00
FIDEICOMISO PA OPAIN S.A.                  AVENIDA EL DORADO 113 85                                                         BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
FIGWAL TRANSPORTES INTERNACIONAIS L        AV RIO BRANCO 311                                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $898.99
FIGWAL TRANSPORTES INTERNACIONAIS L        AV RIO BRANCO 311                                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $73.15
FIGWAL TRANSPORTES INTERNACIONAIS L        AV RIO BRANCO 311                                                                RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $44.90
FIL GROUP TRANSPORTE INTERNACIONAL         R EMILIANO PERNETA 390. 390                                                      CURITIBA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $259.89
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
FIMA TRANSPORTE                            N/A                                                                              N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN




                                                                                                                                        6 of 20
                                                                                      20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                             Pg 39 of 59
                                                                                                                     In re Aerolinhas Brasileiras S.A.
                                                                                                                            Case No. 20-11603
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                              Claim subject to offset?
                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent



                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                          Date Debt was
                Creditor Name                           Address1               Address2              Address3                City                State              Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                          POTENTIAL OBLIGATIONS
                                                                                                                                                                                                          UNDER CRITICAL AIRLINE
FINNAIR                                     RAHTITIE 1                                                                                                       1053         FINLAND           VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                            AVENIDA CIRCUNVALACION SUR
FLIGHT DISPATCH SERVICES INTL S.A.          CALLE 3                                                                  CARACAS                                              VENEZUELA         VARIOUS       ACCOUNTS PAYABLE                                                                                        $6,650.00
FLORIDA DEPARTMENT OF STATE                 409 EAST GAINES STREET                                                   TALLAHASSEE           FL                32399                          VARIOUS       ACCOUNTS PAYABLE                                                                                         $150.00
                                                                                                                                                                                                          PENDING LITIGATION -
FRANCINALDO FELIX DA SILVA                  N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
FRANCISCO ANTONIO RIBEIRO AGUIAR            N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
FRANCISCO ANTONIO RIBEIRO AGUIAR            N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
FRANK BATISTA DE ANDRADE                    N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
FRAPORT BRASIL SA AEROP DE PORTO AL         AVENIDA SEVERO DULLIUS 90010.                                            PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                            AVENIDA SENADOR CARLOS JEREISS
FRAPORT BRASIL SA AEROPORTO DE FORT         3000                                                                     FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
FUNDO AEROVIARIO ANAC                       Q SCS QUADRA 9 S/N                                                       BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $358.96
                                                                                                                                                                                                          PENDING LITIGATION -
GABRIEL COELHO LUSTOSA DE OLIVEIRA          N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
GAC LOGISTICA DO BRASIL LTDA                R DOUTOR BACELAR 368                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $4.82
GAMAL KABCHI                                AV. URDANETA ESQ DE ANIMAS.                                              CARACAS                                              VENEZUELA         VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,250.00

GATE GOURMET DEL ECUADOR CIA LTDA           AV LUIS TUFINO OE-3-245 Y TYARCO                                         QUITO                                                ECUADOR           VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
GATE GOURMET LTDA                           AVENIDA VINTE DE JANEIRO SN                                              RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
GEFCO LOGISTICA DO BRASIL LTDA                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                                           $68.56
GEODIS GERENCIAMENTO DE FRETES DO B                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                                         $217.10
GIANT TRANSPORTES NACIONAIS E INTER         AL DOS GUAIOS 637                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,228.10
                                                                                                                                                                                                          PENDING LITIGATION -
GILMAR BISPO DE SOUZA                       N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
GILMAR SILVA DE ALBUQUERQUE                 N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
GILSON FABIANO DE OLIVEIRA                  N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                            AEROPUERTO INTERNACIONAL
GIRAG PANAMA S.A...                         TOCUMEN                                                                  PANAMA CITY                                          PANAMA            VARIOUS       ACCOUNTS PAYABLE                                                                                        $2,320.00
GLOBAL SERVICOS LTDA                        R XAVIER DE TOLEDO 15. 15                                                SANTO ANDRE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $5,194.03
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GOLF EXPRESS                                N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GOLF EXPRESS                                N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - REFUNDS          X            X              X             X                             UNKNOWN
GP CARGO AGENCIAMENTO DE CARGAS LTD         R TEIXEIRA DE FREITAS 478                                                BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $30.28
                                            AVENIDA BRIGADEIRO FARIA LIMA
GPBR PARTICIPACOES LTDA                     1306                                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $228.94
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
GRUPO RAMOS                                 N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                              UNKNOWN
GUYANA CIVIL AVIATION AUTHORITY             96 DUKE STREET.                                                          GEORGETOWN                                           GUYANA            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                          PENDING LITIGATION - CIVIL
HD HANDLING DISTRIBUICAO E LOGISTICA LTDA   N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                          PENDING LITIGATION -
HELITON JORGE DE OLIVEIRA LIMA              N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
HELLMANN WORLDWIDE LOGISTICS DO BRA         AV CHUCRI ZAIDAN 80                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,023.19
                                                                                                                                                                                                          PENDING LITIGATION -
HERBERT DE AMORIM                           N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                            AVENIDA AEROPORTO AUGUSTO
HEVILE AGENC DE CARGAS E REPRES             SEVERO SN                                                                PARNAMIRIM                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $6,683.79
HOTEIS SLAVIERO DO BRASIL LTDA              RUA RAFAEL BALZANI 32                                                    GUARULHOS                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,749.73
HOTEL MIAMI BL PARTNERS                     5800 BLUE LAGOON DR                                                      MIAMI                 FL                33126-2016                     VARIOUS       ACCOUNTS PAYABLE                                                                                       $25,264.21
HOTELARIA ACCOR BRASIL SA                   ALAMEDA MAMORO 809                                                       BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $3,380.00
                                            AVENIDA AMERICO VESPUCIO
HOTELERA PATAGONIA DOS S.A.                 NORTE 1077                                                               VITACURA                                             CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                         $199.77
HOTELES SHERATON DEL PERU S.A.              PASEO REPUBLI 170                                                        LIMA                                    15001        PERU              VARIOUS       ACCOUNTS PAYABLE                                                                                         $870.40
HTI TRANSPORTES INTERNACIONAIS LTDA         AVENIDA TANCREDO NEVES 2186                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $210.15
HUCK OTRANTO E CAMARGO ADV ASS              R SHS QUADRA 6 SN. SN.                                                   BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $7.27
                                                                                                                                                                                                          PENDING LITIGATION -
HUMBERTO TENORIO FRANCESCONI                N/A                                                                      N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN




                                                                                                                                 7 of 20
                                                                                           20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                                  Pg 40 of 59
                                                                                                                          In re Aerolinhas Brasileiras S.A.
                                                                                                                                 Case No. 20-11603
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                               Date Debt was
                Creditor Name                         Address1                      Address2              Address3                   City               State            Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                                                                                                                                                                                               UNDER CRITICAL AIRLINE
IBERIA (IAG CARGO)                        CALLE MARTINEZ VILLERGAS 49                                                     MADRID                                  28027        SPAIN             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
IMPACTO EXPRESS OTM LTDA                  N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                          AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI       BRASI SN                                                                        BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                          AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIONARIA DO AEROP       BRASÍ SN                                                                        BRASILIA                                71608-900    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                          SCEN - SETOR CLUB ESP.NORTE -TR
INSTITUTO BRAS DO MEIO AMBIEN E DOS       S/N                                                                                                                                                    VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
INSTITUTO BRASILEIRO DO MEIO AMBIENTE E                                                                                                                                                                        PENDING LITIGATION - CIVIL
DOS RECURSOS NATURAIS - IBAMA             N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - FINES            X            X              X             X                              UNKNOWN
INSTITUTO NACIONAL DE AVIACION CIVI       OF.DE RADIOAYUDA                  DIVISION DE RECAU                             CARACAS                                              VENEZUELA         VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                          1 KM. AL OESTE DEL AEROPUERTO
INTERAIRPORT SERVICES S.A...              INTER                                                                           SAN JOSE                                             COSTA RICA        VARIOUS       ACCOUNTS PAYABLE                                                                                         $360.00
                                          AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                         INT M                                                                           EZEIZA                                               ARGENTINA         VARIOUS       ACCOUNTS PAYABLE                                                                                     $258,946.13
INTERFREIGHT TRANSPORTES INTERNACIO                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                                        $294.56
INTERNATIONAL MEAL COMPANY ALIM S A       AVENIDA SERTORIO 1988                                                           PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $6,463.90
INTERNATIONAL MEAL COMPANY ALIM SA        AVENIDA SERTORIO 1988                                                           PORTO ALEGRE                                         BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $184.38
                                                                                                                                                                                                               PENDING LITIGATION -
IRAMAR PEREIRA DA SILVA                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
IRAMAR PEREIRA DA SILVA                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
IRON MOUNTAIN DO BRASIL LTDA              V ANHANGUERA SN. SN                                                             OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $8,597.53
IRON MOUNTAIN DO BRASIL LTDA              V ANHANGUERA SN. SN                                                             OSASCO                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $6,223.77
                                                                                                                                                                                                               PENDING LITIGATION -
ISAEL PEREIRA DA SILVA JUNIOR             N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ITAÚ SEGUROS                              N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ITAÚ SEGUROS                              N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ITAÚ SEGUROS                              N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ITAÚ SEGUROS - S/A                        N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                          PCA ALFREDO EGYDIO SOUZA
ITAU UNIBANCO SA..                        ARANHA, 100                                                                     SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $25,503.22
J A OLIVEIRA PEIXOTO ME                   R CACHOEIRA DO ARIRI 281. 281                                                   MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $261.22
                                                                                                                                                                                                               PENDING LITIGATION - LABOR
JACKSON THEODORO DOS SANTOS               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN
JAIME GONGORA ESGUERRA..                  CARRERA 8 N 15 49 PISO 5                                                        BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                                        $643.73
                                                                                                                                                                                                               PENDING LITIGATION -
JAIRO RIBEIRO FERREIRA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               POTENTIAL OBLIGATIONS
                                          2-4-11 HIGASHISHINAGAWA                                                                                                                                              UNDER CRITICAL AIRLINE
JAPAN AIRLINES                            SHINAGAWAKU                                                                     TOKIO                                                JAPON             VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
JAUSER AGENCIAMENTO DE CARGAS LTDA        R NOVE DE JULHO                   2050                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $259.02
                                                                                                                                                                                                               PENDING LITIGATION -
JEFFERSON LOPES RIBEIRO                   N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JET LIFE TAXI AEREO BRASIL LTDA.          N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JET LIFE TAXI AEREO BRASIL LTDA.          N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - COLLECTION       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION - CIVIL
JM LOGÍSTICA                              N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
JOAO PAULO ALVES LEITE                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
JOAO RODRIGUES DO CARMO JUNIOR            N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
JORGE FRIGOLA PARDO                       N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
JOSE ALBERTO VIANA DA SILVA               N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                               PENDING LITIGATION -
JOSE ALVES DE OLIVEIRA                    N/A                                                                             N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN




                                                                                                                                        8 of 20
                                                                                    20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                           Pg 41 of 59
                                                                                                                   In re Aerolinhas Brasileiras S.A.
                                                                                                                          Case No. 20-11603
                                                                                                    Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                            Claim subject to offset?
                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent



                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                        Date Debt was
                 Creditor Name                    Address1                   Address2              Address3                 City               State              Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE CARLOS DONATO                    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE CARLOS RODRIGUES PEREIRA         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE CARLOS TELES                     N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE LUSICLEDISON OLIVEIRA            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE MIGUEL DO NASCIMENTO             N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE ROBERTO ALVES DE BARROS          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSE THIAGO SILVA DA COSTA            N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSELITO DIAS DA COSTA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
JOSIAS SANTOS DE SOUZA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
JUNTA DE BENEFICENCIA DE GUAYAQUIL    VELEZ 109 Y PEDRO CARBO                                                      GUAYAQUIL                                            ECUADOR           VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
JURCAIB JUNTA DE REPRES DAS CIAS AE   AV MARECHAL CAMARA 160                                                       RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $3,938.79
K. E. M. ACIOLY                       R2 CJ VILA MUNICIPAL               7                                         MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $24.32
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
KENYA AIRLINES                        AIRPORT NORHT ROAD EMBAKASI                                                  NAIROBI                                 19002-00501 KENYA              VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
KERRY LOGISTICS DO BRASIL TRANSP IN   RUA BARAO DE JAGUARA, 707                                                    CAMPINAS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                        $382.40
KOPELL DISTRIBUICAO E LOGISTICA LTD   AVENIDA RIO DAS PEDRAS 518                                                   SAO PAULO                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                         $81.57
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                                                                                                                                                                                        UNDER CRITICAL AIRLINE
KOREAN AIR                            260 HANEUL GIL GANGSEO GU                                                    SEOUL                                   157-712      SOUTH KOREA       VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
LAATS S.A..                           2A AVENIDA 15-37 ZONA 10.                                                    GUATEMALA CITY                                       GUATEMALA         VARIOUS       ACCOUNTS PAYABLE                                                                                      $26,356.14
                                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LAN CARGO S.A.                        ESTADO 10, PISO 11                                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 25756              X            X                                                          UNKNOWN
                                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LAN CARGO S.A.                        ESTADO 10, PISO 11                                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 34245              X            X                                                          UNKNOWN
                                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 29881              X            X                                                          UNKNOWN
                                                                                                                                                                                                        INTERCOMPANY AIRCRAFT
LATAM AIRLINES GROUP S.A.             ESTADO 10, PISO 11                                                           SANTIAGO                                             CHILE             VARIOUS       LEASE; MSN 35817              X            X                                                          UNKNOWN
LAUTO AIR SERV AUX TRANSP AEREO LTD   AV SEN SALGADO FILHO 1841. 1841                                              NATAL                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,050.01

LAUTO AIR SERV AUXILIARES DE TRANSP   AV SENADOR CARLOS JEREISS. 3000.                                             FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $13,001.61
                                      AV MARECHAL MASCARENHAS DE
LAUTO AIR SERVICOS AUXILIARES DE TR   MORA S/N                                                                     RECIFE                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $815.54
LEMON LOGISTICS LTDA ME                                                                                                                                                                   VARIOUS       ACCOUNTS PAYABLE                                                                                         $293.00
                                                                                                                                                                                                        PENDING LITIGATION -
LEONARDO FELIPE RAMOS BARBOSA         N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
LEONARDO MARCIO DA SILVA NASCIMENTO   N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
LESCHACO AGENTE DE TRANSPORTES E CO                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                                        $587.77
LIBERDADE SERVICOS GERAIS LTDA        RUA ARACUIPE 41. 41                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $308.22
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LIBERTY PAULISTA SEGUROS              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LIBERTY PAULISTA SEGUROS              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
LIBERTY SEGUROS S/A                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,179.98
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LIBERTY SEGUROS SA                    N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
LIDIANA LEANDRA MOLINA                N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
LIMA AIRPORT PARTNERS S.R.L..         AV.ELMER FAUCETT S/N - CALLAO                                                LIMA                                    07031        PERU              VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                      AV EL DORADO N 103-22 ENTRADA                                                                                                                                     UNDER CRITICAL AIRLINE
LINEAS AEREAS SUR-AMERICANAS          INTERIOR 5                                                                   BOGOTA                                               COLOMBIA          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
LIVE ROUPAS ESPORTIVAS LTDA.                                                                                                                                                              VARIOUS       ACCOUNTS PAYABLE                                                                                        $361.94
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LK CARGO                              N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
LOCALLOG GESTÃO EM LOGISTICA          N/A                                                                          N/A                   N/A               N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN




                                                                                                                               9 of 20
                                                                                20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                       Pg 42 of 59
                                                                                                               In re Aerolinhas Brasileiras S.A.
                                                                                                                      Case No. 20-11603
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                  Date Debt was
              Creditor Name                      Address1                Address2              Address3                City                 State             Zip       Country     Incurred           Basis for Claim                                                                          Total Claim
LOCAWEB SERVICOS DE INTERNET SA       RUA ITAPAIUNA 2434                                                       SAO PAULO                                            BRAZIL          VARIOUS     ACCOUNTS PAYABLE                                                                                       $1,225.07
LODGING SOLUTIONS LLC                 265 BROADHOLLOW RD FL 3                                                  MELVILLE               NY               11747-4833                   VARIOUS     ACCOUNTS PAYABLE                                                                                      $12,790.84
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                UNDER CRITICAL AIRLINE
LOT POLISH AIRLINES                   UL 17 STYCZNIA 35                                                        WARSZAWA                                00-906       POLAND          VARIOUS     AGREEMENTS                   X            X                                                          UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUCAS LEONE DE SOUZA SILVA            N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUCIANO JUVENCIO DA SILVA             N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUCIANO QUEIROZ DE NELLE              N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUCIMARA TERESINHA DE PAULA           N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                      FRANKFURT FLUGHANFEN, TOR 21,                                                                                                                             UNDER CRITICAL AIRLINE
LUFTHANSA                             GEB.322 FRANKFURT/MAIN                                                   FRANKFURT                               60546        GERMANY         VARIOUS     AGREEMENTS                   X            X                                                          UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIS AMERICO LIMA PRATES              N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIS FERNANDO SERAGIOLLI              N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIS FERNANDO SERAGIOLLI              N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                                                                                                                                                                                PENDING LITIGATION -
LUIZ REINALDO PATTA                   N/A                                                                      N/A                    N/A              N/A          N/A                N/A      INDIVIDUAL LABOR CLAIM       X            X              X             X                             UNKNOWN
                                      ROD SANTOS DUMONT KM 66 S/N.
M R A MOREIRA ME                      S/N                                                                      CAMPINAS                                             BRAZIL          VARIOUS    ACCOUNTS PAYABLE                                                                                        $2,298.71
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MABRI CARGAS TRANSPORTES E TURISMO    N/A                                                                      N/A                    N/A              N/A          N/A               N/A      LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                      ADMINISTRATION BUILDING, AT                                                                                                                              POTENTIAL OBLIGATIONS
                                      LEVEL 1, SOUTH SUPPORT ZONE,                                                                                                                             UNDER CRITICAL AIRLINE
MALAYSIA AIRLINES                     KLIA                                                                     SEPANG                 SELANGOR         64000        MALAYSIA        VARIOUS    AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MANOEL LEITE DA SILVA JUNIOR          N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
MANROLAND DO BRASIL SERVICOS LTDA                                                                                                                                                   VARIOUS    ACCOUNTS PAYABLE                                                                                        $101.48
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MAPFRE SEGUROS GERAIS S.A.            N/A                                                                      N/A                    N/A              N/A          N/A               N/A      LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MARCELO JOSE TEODORO                  N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MARCOS ELIAS SANCHES ARAUJO           N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MARCOS ROBERTO FERREIRA               N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MARCOS ROGERIO MATAIANA               N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
MARCUS VINICIUS ALBINO DAMASCENO      N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
MARINA HOTELES LIMITADA               ECUADOR 299                                                              VINA DEL MAR                                         ECUADOR         VARIOUS    ACCOUNTS PAYABLE                                                                                       $8,114.94
MARKEN BR SERV CADEIA SUPRIMENT LTD   AV. VER. JOÃO DE LUCA, 1810                                              SÃO PAULO              SP                            BRAZIL          VARIOUS    ACCOUNTS PAYABLE                                                                                           $9.75
MARTINS DESPA E ASSESS EM LOG EIREL   RUA FOZ DO IGUACU 351.                                                   POA                                                  BRAZIL          VARIOUS    ACCOUNTS PAYABLE                                                                                        $506.72
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MARTRANS TRANSPORTE                   N/A                                                                      N/A                    N/A              N/A          N/A               N/A      LITIGATION - CARGO            X            X              X             X                             UNKNOWN

                                      AEROUERTO INTERNACINAL DE LA
                                      CIUDAD DE MEXICO HANGAR 9/10                                                                                                                             POTENTIAL OBLIGATIONS
                                      PENON DE LOS BANOS DELEGACION                                                                                                                            UNDER CRITICAL AIRLINE
MASAIR                                VENUSTIANO CARRANZA                                                      MEXICO CITY            DF               1529         MEXICO          VARIOUS    AGREEMENTS                    X            X                                                          UNKNOWN
                                      R. JOÃO NEGRÃO, 162 - 5º ANDAR -
MASTER SUL COMEX LTDA ME              CENTRO,                                                                  CURITIBA               PR                            BRAZIL          VARIOUS    ACCOUNTS PAYABLE                                                                                         $125.28
                                                                                                                                                                                               PENDING LITIGATION -
MAURO EDUARDO COSTA                   N/A                                                                      N/A                    N/A              N/A          N/A               N/A      INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MC MULTIMODAL LTDA.                   N/A                                                                      N/A                    N/A              N/A          N/A               N/A      LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
MEGA TRANS                            N/A                                                                      N/A                    N/A              N/A          N/A               N/A      LITIGATION - CARGO            X            X              X             X                              UNKNOWN
MIAMI AIRPORT WEST TRANSPORTATION I   5727 NW 7TH ST STE 104                                                   MIAMI                  FL               33126-3105                   VARIOUS    ACCOUNTS PAYABLE                                                                                       $13,140.00
MIAMI-DADE AVIATION DEPARTMENT        PO BOX 526624                                                                                                                                 VARIOUS    ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
MILLENIUM GLOBAL ASSESSORIA E LOGIS   R SANTOS DUMONT, 1500                                                    PORTO ALEGRE           RS                            BRAZIL          VARIOUS    ACCOUNTS PAYABLE                                                                                         $602.15
MINISTERIO DA FAZENDA                 AV PRESTES MAIA 733. 733.                                                SAO PAULO                                            BRAZIL          VARIOUS    ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED




                                                                                                                           10 of 20
                                                                                       20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                              Pg 43 of 59
                                                                                                                      In re Aerolinhas Brasileiras S.A.
                                                                                                                             Case No. 20-11603
                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent



                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                           Date Debt was
               Creditor Name                      Address1                      Address2              Address3                 City                  State           Zip         Country     Incurred            Basis for Claim                                                                           Total Claim
MINISTERIO DA PREVIDENCIA SOCIAL      ESP MINIST ED SEDE S/N.                                                                                                                                VARIOUS     ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                         PENDING LITIGATION - LABOR
MINISTERIO PUBLICO DO TRABALHO        N/A                                                                             N/A                    N/A              N/A          N/A                  N/A      PUBLIC PROSECUTION CLAIM      X            X              X             X                             UNKNOWN

MINISTRY OF FINANCE, INCOME TAX       ARA CENTRE E-2, GROUND FLOOR,
DEPARTMENT                            JHANDEWALAN EXTENSION, 110005                                                   NEW DELHI              DELHI            11000        INDIA             VARIOUS    POTENTIAL TAX CLAIMS           X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS
                                      WOW CONVENTION CENTER IDTM                                                                                                                                        UNDER CRITICAL AIRLINE
MNG AIRLINES                          BAKIRKOY                                                                        ISTANBUL                                34149        TURKEY            VARIOUS    AGREEMENTS                     X            X                                                           UNKNOWN
MOVE BRASIL SERV LOG E SOL FITOSSA    ROD SANTOS DUMONT SN                                                            CAMPINAS                                             BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                         $4,446.56
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                            CAMPINAS                                             BRAZIL            VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
MUNICIPIO DE GUARULHOS                AV BOM CLIMA 90                                                                                                                                        VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
MUNICIPIO DE MANAUS                   AV BRASIL 2971. 2971                                                            MANAUS                                               BRAZIL            VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
MUNICIPIO DE RIO NEGRO                AV. PEREZ ARANIVAR NRO. 1716                                                                                                                           VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
                                                                                                                      SAO JOSE DOS
MUNICIPIO DE SAO JOSE DOS PINHAIS     R PASSOS DE OLIVEIRA 1101. 1101                                                 PINHAIS                                              BRAZIL            VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
MUNICIPIO DO RECIFE                   CAIS DO APOLO 925. 925                                                          RECIFE                                               BRAZIL            VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
                                      AV.10 DE AGOSTO ENTRE MALECON
MUY ILUSTRE MUNICIPALIDAD DE GUAYAQ   4TO P                                                                           GUAYAQUIL                                            ECUADOR           VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
                                      ALAMEDA DOS GUAIÓS, 637 -
MVFM CARGO LOGISTICA INTERNACIONAL    PLANALTO PAULISTA                                                               SÃO PAULO              SP                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                        $10,828.02
MYSKY TREINAMENTO LTDA ME             RUA RIO POMBA 465. 465                                                          BELO HORIZONTE                                       BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                         $1,134.39
NÃO IDENTIFICADO                                                                                                                                                                             VARIOUS    ACCOUNTS PAYABLE                                                                                            $74.08
                                                                                                                                                                                                        PENDING LITIGATION -
NATALINO ROMULO SOUSA DOS SANTOS      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                             UNKNOWN
NEO LOGISTICS IMPORTACAO E EXPORTAC                                                                                                                                                          VARIOUS    ACCOUNTS PAYABLE                                                                                          $90.71
                                                                                                                                                                                                        PENDING LITIGATION -
NICODEMOS VIEIRA DE SOUSA             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
NILTON FERREIRA LINS                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                             UNKNOWN

NIPON AGUA EXPRESS LTDA ME            RUA CÔNEGO VALADAO 1505. 1505                                                   GUARULHOS                                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                           $27.01
                                      NCA LINE MAINTANANCE HANGAR                                                                                                                                       POTENTIAL OBLIGATIONS
                                      NARITA INTERNATIONAL AIRPORT                                                                                                                                      UNDER CRITICAL AIRLINE
NIPPON CARGO AIRLINES                 NARITA SHI CHIBA                                                                NARITA                                  2820011      JAPAN             VARIOUS    AGREEMENTS                     X            X                                                          UNKNOWN
NORTH BRAZIL LOGISTIC EIRELI          AVENIDA JULIO COSAR 3864                                                        BELOM                                                BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                        $2,485.25
NOTRE DAME INTERMEDICA SAUDE SA       AVENIDA PAULISTA 867. 867                                                       SAO PAULO                                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                        $2,433.20
NOVOPORTO CARGO AG CGAS INT LTDA EP   R LUCAS DE OLIVEIRA 49                                                          NOVO HAMBURGO                                        BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                        $1,093.70
                                                                                                                                                                                                        PENDING LITIGATION -
ODAIR VEIGA DA SILVA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                              UNKNOWN
OFFICE NATIONAL DE L AVIATION CIVIL   BOITE POSTALE 1346                                                              PORT AU PRINCE                                       HAITI             VARIOUS    ACCOUNTS PAYABLE               X            X              X                                    TO BE DETERMINED
ORB TRANS SERVICOS ADUANEIROS E LOG   AV FAGUNDES FILHO 134                                                           SAO PAULO                                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                             $6.24
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN.                                                              GUARULHOS                                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                TO BE DETERMINED
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                    RIO DE JANEIRO                                       BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                TO BE DETERMINED
ORBITAL SERVICOS AUX. DE TRANSPORT    AV SANTOS DUMONT                  KM 66 S/N                                     CAMPINAS                                             BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                TO BE DETERMINED
ORBITAL SERVICOS AUXILIARES DE TRAN   AV DOS ESTADOS 747.                                                             PORTO ALEGRE                                         BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                TO BE DETERMINED
ORBITAL SERVICOS AUXILIARES DE TRAN   AV DOS ESTADOS 747.                                                             PORTO ALEGRE                                         BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                TO BE DETERMINED
ORGANIZACION TERPEL SA                AV ELDORADO 99                                                                  BOGOTA                                               COLOMBIA          VARIOUS    ACCOUNTS PAYABLE                                                                                        $53,534.88
PAC LOGISTICA E HANGARAGEM LTDA       RODOVIA JORGE LACERDA 1295                                                      ITAJAI                                               BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                        $24,526.23
                                      RUA ANTÔNIO ARTIOLI, 570, SALA
PALMA ASSESSORIA IMP E EXPORTACAO     204 - EDIFÍCIO SANTIS                                                           SÃO PAULO              SP                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                          $438.98
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PANALPINA                             N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      LITIGATION - CARGO             X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PANALPINA LTDA                        N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      LITIGATION - CARGO             X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION - CIVIL
PANALPINA LTDA.                       N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      LITIGATION - CARGO             X            X              X             X                             UNKNOWN
                                      AV VISCONDE SOUZA FRANCO 110.
PARA SECRETARIA DE ESTADO DA FAZEND   110                                                                             BELEM                                                BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                           $34.54
PARTNER AG DE CARGAS LTDA EPP         R CANDIDO VALE 225                                                              SAO PAULO                                            BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                           $33.43
                                                                                                                      SAO JOSO DOS
PATRICIA M. ROMANELLI EIRELI          RUA WENCESLAU MAREK 164                                                         PINHAIS                                              BRAZIL            VARIOUS    ACCOUNTS PAYABLE                                                                                          $532.26
                                                                                                                                                                                                        PENDING LITIGATION -
PAULO ROBERTO BACHANI DE ANDRADE      N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                             UNKNOWN
                                                                                                                                                                                                        PENDING LITIGATION -
PAULO SERGIO FERREIRA AMENDOLA        N/A                                                                             N/A                    N/A              N/A          N/A                 N/A      INDIVIDUAL LABOR CLAIM         X            X              X             X                             UNKNOWN




                                                                                                                                  11 of 20
                                                                              20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                     Pg 44 of 59
                                                                                                             In re Aerolinhas Brasileiras S.A.
                                                                                                                    Case No. 20-11603
                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                      Claim subject to offset?
                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                               Contingent



                                                                                                                                                                                                                                                           Disputed
                                                                                                                                                                                  Date Debt was
               Creditor Name                      Address1             Address2              Address3                 City                State             Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                  PENDING LITIGATION -
PAULO TIAGO RODRIGUES CARDOSO         N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION -
PEDRO LEONARDO DE CARVALHO            N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
PESSI E PESSI LTDA                    RUA ANTOINE LAVOISIER 138                                              MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $7,355.53
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                    $2,517,455.67
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $105,472.84
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $57,168.72
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $56,760.05
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $20,042.63
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $16,413.11
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $10,326.11
                                                                                                             SAO JOSE DOS
PETROBRAS DISTRIBUIDORA S A           AER AFONSO PENA S/N                                                    PINHAIS                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $7,787.52
PETROBRAS DISTRIBUIDORA SA            RUA SALGADO FILHO SN                                                   RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $53,692.98
PHOENIX (RIO) SERVICOS INTERNACIONA                                                                                                                                                 VARIOUS       ACCOUNTS PAYABLE                                                                                           $41.87
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
POLAR AIR CARGO INC                   WESTCHESTER AVENUE                                                     PURCHASE               NY               10577                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
POLAR TRUCK SERVICE LTDA                                                                                                                                                            VARIOUS       ACCOUNTS PAYABLE                                                                                      $10,963.54
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PORTO SEGURO CIA. DE SEGUROS          N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - CIVIL
PORTO SEGURO DESPACHOS                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE GUARULHOS     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                  PENDING LITIGATION - TAX -
PREFEITURA MUNICIPAL DE GUARULHOS     N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                              UNKNOWN
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                  SALVADOR                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                  PENDING LITIGATION -
PRESIDIO RAMOS DE LIMA                N/A                                                                    N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                      ALAMEDA JOAQUIM EUGÊNIO DE
PRIME AGENCIAME CARGAS NAC E INT EI   LIM 1222                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $44.65
                                      AV SENADOR CARLOS JEREISSATI 3
PROAIR SERV AUX TRANSP AEREO LTDA     3000                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $41,047.96
                                      AVENIDA SANTOS DUMONT 1350.
PROAIR SERV AUX TRANSP AEREO LTDA     1350                                                                   MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $51.07
                                      AV SENADOR CARLOS JEREISSATI 3
PROAIR SERV AUX. DE TRANSP AEREO      3000                                                                   FORTALEZA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $12,408.38
                                      PC SENADOR SALGADO FILHO SN.
PROAIR SERV AUXILIARES TRANSP AEREO   SN                                                                     RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $59,484.04
PROAIR SERVICOS AUX TRANSP AEREO LT   RUA VISCONDE DE OURO PRETO 72                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $3,835.58
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                              MONTEVIDEO                                           URUGUAY           VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                                                                                                                                                                                  UNDER CRITICAL AIRLINE
QANTAS AIRWAYS                        QCB/6 10 BOURKE ROAD, MASCOT                                                                  NSW              2020         AUSTRALIA         VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                                                                                                                                                                                  POTENTIAL OBLIGATIONS
                                      QATAR AIRWAYS TOWER, AIRPORT                                                                                                                                UNDER CRITICAL AIRLINE
QATAR AIRWAYS                         ROAD                                                                   DOHA                                    22550        QATAR             VARIOUS       AGREEMENTS                    X            X                                                           UNKNOWN
QUATTROS EMPREENDIMENTOS E PARTICIP   R HIDRA 188                                                            MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $25,142.64
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                             IMPERATRIZ                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED




                                                                                                                         12 of 20
                                                                             20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                    Pg 45 of 59
                                                                                                            In re Aerolinhas Brasileiras S.A.
                                                                                                                   Case No. 20-11603
                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                   Claim subject to offset?
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
              Creditor Name                      Address1             Address2              Address3               City                 State              Zip       Country     Incurred            Basis for Claim                                                                             Total Claim
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                            IMPERATRIZ                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
                                      TERMINAL AEROPORTO
RAIZEN COMBUSTIVEIS SA                INTERNACIONAL SN                                                      SALVADOR                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
                                      TERMINAL AEROPORTO
RAIZEN COMBUSTIVEIS SA                INTERNACIONAL SN                                                      SALVADOR                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
RAIZEN COMBUSTIVEIS SA..              AVENIDA FERNANDO FERRARI 3800                                         VITORIA                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE              X            X                                                   TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION -
RAUL SARAIVA MONTEIRO                 N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RBS LOGÍSTICA (MANAUS CARGA)          N/A                                                                   N/A                   N/A               N/A          N/A               N/A         LITIGATION - CARGO            X            X              X             X                            UNKNOWN
                                      AVENIDA COMANDANTE HARALD
REDBRAS COMISSARIA DE DESPACHOS LTD   STUNDE 77                                                             PORTO ALEGRE                                         BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                        $522.16
                                                                                                                                                                                               PENDING LITIGATION -
REGINALDO NASCIMENTO AVELINO          N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
REINALDO SILVA DA COSTA               N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RENATO ROSA                           N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RENATO SOUZA GENGO                    N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - TAX -
RFB                                   N/A                                                                   N/A                   N/A               N/A          N/A               N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RICARDO AYRES NASCHMANOWICZ           N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RICARDO DA ROSA CARPES                N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RICK JUNIOR CHAGAS SILVA              N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                              UNKNOWN
RM SERV AUX DE TRANS AEREO LTDA       PC GAGO COUTINHO S/N                                                  SALVADOR                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
RM SERV AUX DE TRANSPORTE AER         PC GAGO COUTINHO S/N                                                  SALVADOR                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
RM SERV AUXILIARES TRANSP AEREO LTD   AV JULIO CESAR SN. SN                                                 BELEM                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
                                      PC MINISTRO SALGADO FILHO SN.
RM SERV AUXILIARES TRANSPORTE AEREO   SN                                                                    RECIFE                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
                                                                                                            SAO JOSE DOS
RM SERVICOS AUXIL.TRANSPORTE AER      AV ROCHA POMBO S/N                                                    PINHAIS                                              BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
                                      AER INTERNACIONAL DE BRASILIA
RM SERVICOS AUXILIARES TRANSP AER.    S/N                                                                   BRASILIA                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
RM SERVICOS AUXILIARES TRANSP AEREO   AV DOS LIBANESES 3503. 3503                                           SAO LUIS                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                               TO BE DETERMINED
                                                                                                                                                                                               PENDING LITIGATION -
ROBERTO DIAS CHIAVOLONI               N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ROBERTO RIZZO                         N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ROBSON FELIX DA SILVA                 N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
ROBSON GOMES NAZARETH                 N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                            SAO JOSE DO RIO
RODOBENS COM E LOC DE VEIC LTDA       AV MURCHID HOMSI 1275. 1275                                           PRETO                                                BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                       $2,819.53
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
RODOLFO ALVES DE ARAÚJO MELO ME       N/A                                                                   N/A                   N/A               N/A          N/A               N/A         LITIGATION - CARGO            X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RODRIGO LEANDRO ACOSTA                N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RONALDO DA SILVA                      N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ROYAL &AMP; SUNALLIANCE SEGUROS       N/A                                                                   N/A                   N/A               N/A          N/A               N/A         LITIGATION - CARGO            X            X              X             X                            UNKNOWN
RS TELECOMUNICACOES E VENDING LTDA    AV MARECHAL RONDON 301. 301                                           CAMPINAS                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                      $1,307.05
                                                                                                                                                                                               PENDING LITIGATION -
RUBENITA PERES DA SILVA               N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
                                                                                                                                                                                               PENDING LITIGATION -
RUI MIGUEL PAZ AZEVEDO                N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN
S7 COMERCIO DE ELETRONICOS LTDA       RUA COLIA MARIA CALONGA 83                                            INDAIATUBA                                           BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                                       $727.04
                                                                                                                                                                                               PENDING LITIGATION -
SAMUEL GUILHERME DE SOUSA             N/A                                                                   N/A                   N/A               N/A          N/A               N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                            UNKNOWN




                                                                                                                       13 of 20
                                                                                            20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                                   Pg 46 of 59
                                                                                                                           In re Aerolinhas Brasileiras S.A.
                                                                                                                                  Case No. 20-11603
                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                    Claim subject to offset?
                                                                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                                                                             Contingent



                                                                                                                                                                                                                                                                         Disputed
                                                                                                                                                                                                Date Debt was
               Creditor Name                           Address1                     Address2               Address3                  City               State             Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                                PENDING LITIGATION -
SAMUEL GUILHERME DE SOUSA                  N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
SAMYLLY FREITAS GUERRA ME                  R H 290. 290.                                                                   ITAITINGA                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $176.35
SANCHES , SANCHES TRANSPORTES E LOG        R ARY DA SILVA GALVAO            296                                            RIBEIRAO PRETO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $2,255.49
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
SAS                                        S-195 87                                                                        STOCKHOLM              STOCKHOLM                     SWEDEN            VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
SATA SERVICOS AUXILIARES DE TRANSPO        AER GALEAO S/N                                                                  RIO DE JANEIRO         RJ               21920-330    BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,879.18
                                                                                                                                                                                                                POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                UNDER CRITICAL AIRLINE
SAUDI ARABIAN AIRLINES                    NE8-14 CC715/130                                                                 SAUDIA CITY            JEDDAH           620-21231    SAUDI ARABIA      VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                          RUA GERALDO FLAUSINO GOMES
SCHENKER DO BRASIL TRANSP INTER LTD       78                                                                               SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $394.92
SCHRYVER DO BRASIL AGENCIAMENTO DE        AV IRAI 438                                                                      SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,049.59
                                          AV. TANCREDO NEVES, 776 - B -
                                          CAMINHO DAS ÁRVORES, 41820-
SECRETARIA DA FAZENDA DA BAHIA            021                                                                              SALVADOR               BA               41820-021    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                          RODOVIA PAPA JOÃO PAULO II,       6º E 7º ANDAR - 31.630-
SECRETARIA DA FAZENDA DE MINAS GERAIS     4.001                             901                                            BELO HORIZONTE         MG                            BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                          PRAÇA DO CENTRO CÍVICO, 466 -
SECRETARIA DA FAZENDA DE RORAIMA          69301-380                                                                        BOA VISTA              RR               69301-380    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                          R. TEN. SILVEIRA, 60 - CENTRO -
SECRETARIA DA FAZENDA DE SANTA CATARINA   88010- 300                                                                       FLORIANÓPOLIS          SC               88010-300    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
SECRETARIA DA FAZENDA DO DISTRITO FEDERAL ANEXO DO PALÁCIO DO BURITI        SALA 1001                                      BRASÍLIA               DF                            BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                                                            AV. JOÃO BATISTA PARRA,
SECRETARIA DA FAZENDA DO ESPIRITO SANTO ED. AURELIANO HOFFMAN               600 - ES, 29050-375                            VITORIA                ES               29050-375    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                        AV. HISTORIADOR RUBENS DE
                                        MENDONÇA, 3415 - CENTRO
                                        POLÍTICO ADMINISTRATIVO - 78050-
SECRETARIA DA FAZENDA DO MATO GROSSO    903                                                                                CUIABÁ                 MT               78050-903    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
SECRETARIA DA FAZENDA DO MATO GROSSO DO AV. DES. JOSÉ NUNES DA CUNHA,
SUL                                     BLOCO 02 - 79.031-                                                                 CAMPO GRANDE           MS               79004-310    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                        AV. GUILHERME MAXWEL, 542 -
SECRETARIA DA FAZENDA DO RIO DE JANEIRO BONSUCESSO                                                                         RIO DE JANEIRO         RJ               21042-110    BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
SECRETARIA DA RECEITA FEDERAL           LOTE 6/8, SGO Q 1 AE - ASA NORTE                                                   BRASILIA               DF               70090-000    BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL              N/A                                                                             N/A                    N/A              N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN




                                                                                                                                       14 of 20
                                                        20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                               Pg 47 of 59
                                                                                       In re Aerolinhas Brasileiras S.A.
                                                                                              Case No. 20-11603
                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                Claim subject to offset?
                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                         Contingent



                                                                                                                                                                                                                                     Disputed
                                                                                                                                                            Date Debt was
               Creditor Name          Address1   Address2              Address3                City               State               Zip         Country     Incurred             Basis for Claim                                                                         Total Claim
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN
                                                                                                                                                                            PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL   N/A                                                    N/A                  N/A                N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                           UNKNOWN




                                                                                                 15 of 20
                                                                                     20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                            Pg 48 of 59
                                                                                                                    In re Aerolinhas Brasileiras S.A.
                                                                                                                           Case No. 20-11603
                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject to offset?
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent



                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                         Date Debt was
               Creditor Name                          Address1                Address2              Address3                   City               State            Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL             N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                          SETOR DE EDIFÍCIOS PÚBLICOS
                                          NORTE - SEPN 513 - BLOCO D - LOJA
SECRETARIA DA RECEITA FEDERAL DO BRASIL   38                                                                        BRASÍLIA                DF                           BRAZIL            VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL DO BRASIL   N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SECRETARIA DA RECEITA FEDERAL DO BRASIL   N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                          BOULEVARD PUERTO AEREO 485
SECRETARIA DE COMUNICACION Y TRANSP       MEXI 485                                                                  MEXICO CITY                                          MEXICO            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
SECRETARIA DE ESTADO DA FAZENDA DO                                                                                                                                                                       PENDING LITIGATION - TAX -
DISTRITO FEDERAL                          N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                              UNKNOWN
SECRETARIA DE ESTADO DA FAZENDA SEF       AV ANDRE ARAUJO 150. 150                                                  MANAUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                          ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO        BLOC S/N                                                                  BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
SECRETARIA ESTADO FAZENDA E PLANEJ        AV PRESIDENTE VARGAS 670                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                         PENDING LITIGATION - TAX -
SEFAZ/PE                                  N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         ADMINISTRATIVE PROCEEDING     X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION - CIVIL
SEGUROS SURA S/A                          N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
SERASA SA                                 RUA EPISCOPAL 2005 2005.                                                  SAO CARLOS                                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $5,862.47
                                                                                                                                                                                                         PENDING LITIGATION -
SERGIO FERREIRA BRITO                     N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
                                                                                                                                                                                                         PENDING LITIGATION -
SERGIO LUIZ AZEVEDO                       N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
SERTRADING (BR) LTDA                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                                        $460.26
                                          SANTA ROSA VIA TABABELA # 18 Y
SERVICIO DE AVIACION ALLIED ECUATOR       VIA                                                                       QUITO                                                ECUADOR           VARIOUS       ACCOUNTS PAYABLE                                                                                       $50,316.06
                                          CALLE BALLIVIAN, NO. 1333, ZONA
SERVICIO DE IMPUESTOS NACIONALES          CENTRAL                                                                   LA PAZ                                               BOLIVIA           VARIOUS       POTENTIAL TAX CLAIMS          X            X              X                                    TO BE DETERMINED
SERVICIOS ISCAR C.A.                                                                                                                                                                       VARIOUS       ACCOUNTS PAYABLE                                                                                        $5,072.41
SINDAERO - SINDICATO DO AEROVIARIOS DO                                                                                                                                                                   PENDING LITIGATION - LABOR
ESTADO DE PERNAMBUCO                      N/A                                                                       N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN




                                                                                                                                 16 of 20
                                                                                             20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                                    Pg 49 of 59
                                                                                                                            In re Aerolinhas Brasileiras S.A.
                                                                                                                                   Case No. 20-11603
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                              Contingent



                                                                                                                                                                                                                                                                          Disputed
                                                                                                                                                                                                 Date Debt was
                Creditor Name                          Address1                       Address2              Address3                   City               State            Zip         Country     Incurred             Basis for Claim                                                                           Total Claim
SINDAERO - SINDICATO DO AEROVIARIOS DO                                                                                                                                                                           PENDING LITIGATION - LABOR
ESTADO DE PERNAMBUCO                       N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN
SINDICATO DOS AEROVIARIOS DOS MUNICIPIOS                                                                                                                                                                         PENDING LITIGATION -
DE CAMPINAS, SOROCABA E JUNDIAI - SP       N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
SINDICATO DOS TRABALHADORES DA AVIACAO                                                                                                                                                                           PENDING LITIGATION - LABOR
CIVIL DA REGIAO AMAZONICA                  N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN
SINDICATO DOS TRABALHADORES NAS EMPRESAS
DE TRANSPORTE AEREO DO MUNICIPIO DO RIO                                                                                                                                                                          PENDING LITIGATION - LABOR
DE JANEIRO                                 N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                              UNKNOWN
SINDICATO NACIONAL DAS EMP AEROVIAR        AVENIDA IBIRAPUERA 2332                                                          SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,089.53
SINDICATO NACIONAL DOS AERONAUTAS          AV FRANKLIN ROOSELVELT 194. 194                                                  RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION - LABOR
SINDICATO NACIONAL DOS AEROVIARIOS       N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN
SINDICATO UNICO DA CATERGORIA
PROFISSIONAL DIFERENCIADA DOS EMPREGADOS
E TRABALHADORES AVULSOS DA
MOVIMENTACAO DE MERCADORIAS DE                                                                                                                                                                                   PENDING LITIGATION - LABOR
CAMPINAS E REGIAO SINTRACAMP             N/A                                                                                N/A                     N/A             N/A          N/A                 N/A         COLLECTIVE ACTION             X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
SINGAPORE AIRLINES                         AIRLINE HOUSE 25 AIRLINE RD                                                                                              819829       SINGAPORE         VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                           AEROPUERTO INTERNACIONAL
SOCIEDAD CONCESIONARIA NUEVO PUDAHU        A.M.B. S/N                                                                       PUDAHUEL                                             CHILE             VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
SOCIEDAD OPERADORA DE AEROPUERTOS C        CARRERA 65A N° 13 - 157.                                                                                                                                VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION -
SOLANGE SIMOES DE CAMPOS ALMEIDA           N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                             UNKNOWN
SOUTHERN TRAVEL INTERNATIONAL INC.         6355 NW 36TH ST STE 309                                                          VIRGINIA GARDENS        FL              33166-7057                     VARIOUS       ACCOUNTS PAYABLE                                                                                      $10,017.57
                                           R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA AEROESTE AEROPOR        SN                                                                               ILHOUS                                               BRAZIL            VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
SPEED CARGO                                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
STARR INTERNATIONAL BRASIL                                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,927.35

SUDEX TITO LOGISTICA LTDA                  AV. GOIÁS - BARCELONA,                                                           SÃO CAETANO DO SUL SP                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $711.03
SUL AMÉRICA COMPANHIA NACIONAL DE                                                                                                                                                                                PENDING LITIGATION - CIVIL
SEGUROS S.A                                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
SUNTRANS LOGISTICA BRASIL LTDA             AL MINISTRO ROCHA AZEVEDO 38                                                     SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                          $59.91
SUR ASISTENCIA SA                          APOQUINDO 4499.                                                                  LAS CONDES                                           CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                       $9,976.46
                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS
                                                                                                                                                                                                                 UNDER CRITICAL AIRLINE
SWISS INTERNATIONAL AIR LINES              MALZGASSE 15, 4052                                                               BASEL                                   4052         SWITZERLAND       VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                           AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                      S/N                                                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $646,360.67
                                           AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                      S/N                                                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $117,500.44
                                           AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                      S/N                                                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $17,338.53
                                           AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                      S/N                                                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $11,820.85
                                           AER INTERNACIONAL DE BRASILIA
SWISSPORT BRASIL LTDA                      S/N                                                                              BRASILIA                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $8,455.27
SYSBRAC DESPACHOS CONS TRANSP LTDA         AV. VER. JOSÉ DINIZ, 3720 - CJ. 605                                              SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $415.21
TALMA ECUADOR SERVICIOS AEROPORTUAR        VIA ALPACHACA QUITO                 PICHINCHA                                    QUITO                                                ECUADOR           VARIOUS       ACCOUNTS PAYABLE                                                                                      $153,319.12
                                           AV. ELMER FAUCETT NRO. 2879
TALMA SERVICIOS AEROPORTUARIOS S.A         LIMA CA                                                                          CALLAO - PE                                          BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $15,880.64
TASK LOGI TRANS NACIO INTERNACIO LT        RUA PADRE MACHADO 455                                                            SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $80.20
TELEFONICA BRASIL SA                       TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $1,343.89
TELEFONICA BRASIL SA                       TV PADRE EUTIQUIO 1226. 1226                                                     BELEM                                                BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $232.52
TELEFONICA DATA SA                         RUA URIEL GASPAR 206. 206                                                        SAO PAULO                                            BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $71.82
TESORO NACIONAL AEROCIVIL                  CARRERA 27 17 72                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TOKIO MARINE                               N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A                N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
TOKIO MARINE SEGURADORA S.A                RUA SAMPAIO VIANA, 44                                                            SÃO PAULO               SP                           BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                        $363.11
                                                                                                                                                                                                                 PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S.A.               N/A                                                                              N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN




                                                                                                                                         17 of 20
                                                                                 20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                        Pg 50 of 59
                                                                                                                In re Aerolinhas Brasileiras S.A.
                                                                                                                       Case No. 20-11603
                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent



                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                     Address1                Address2              Address3                  City               State             Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TOKIO MARINE SEGURADORA S/A           N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                      CALLE 100 NO 8A-49, PISO 8 WORLD
TRANSAEREO S.A.                       TR                                                                        BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                                      $40,910.24
                                      CALLE 100 NO 8A-49, PISO 8 WORLD
TRANSAEREO S.A.S                      TR                                                                        BOGOTA                                               COLOMBIA          VARIOUS       ACCOUNTS PAYABLE                                                                                      $83,721.11
TRANSBRITTO EXPRESS LTDA ME           CALC DOS CRAVOS 264. 264. 264.                                            BARUERI                                              BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                           $9.60
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                      ACE RIO CAURA TORRE HUMBOLDT,                                                                                                                                  UNDER CRITICAL AIRLINE
TRANSCARGA                            PISO 6, OF. 6-13, PRADOS DEL ESTE                                         CARACAS                                 1080         VENEZUELA         VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
TRANSPALLET TRANSPORTES E LOGISTICA   AV VINTE DE JANEIRO S/N. S/N                                              RIO DE JANEIRO                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                      $19,044.95
TRANSPORT SERVICOS INTERNACIONAIS L   R ALAGOAS 506                                                             BELO HORIZONTE                                       BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                       $1,115.88
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
TRANSPORTADORA ROCHA BRASIL LTDA      N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
TRANSPORTES AEREOS BOLIVIANOS         1601 NW 70 AVE                                                            MIAMI                  FL               33126                          VARIOUS       AGREEMENTS                    X            X                                                          UNKNOWN
                                      AER DE VIRACOPOS EM CAMPINAS
TRI STAR SERV AEROPORTUARIOS LTDA     S/ S/N                                                                    CAMPINAS                                             BRAZIL            VARIOUS       ACCOUNTS PAYABLE                                                                                         $110.41
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
TURKISH AIRLINES                      BUILDING 10TH FLOOR, YESILKOE                                             ISTANBUL                                34149        TURKEY            VARIOUS       AGREEMENTS                    X            X                                                           UNKNOWN
U S DEPT OF AGRICULTURE               PO BOX 979039                                                             SAINT LOUIS            MO               63197-9000                     VARIOUS       ACCOUNTS PAYABLE              X            X              X                                    TO BE DETERMINED
UNI UNIÃO NACIONAL E INTERNACIONAL                                                                                                                                                                   PENDING LITIGATION - CIVIL
EXPRESS                               N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                       N/A                    N/A              N/A          N/A                 N/A         LEGAL PROCEEDING              X            X              X             X                             UNKNOWN




                                                                                                                            18 of 20
                                                                                20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                       Pg 51 of 59
                                                                                                               In re Aerolinhas Brasileiras S.A.
                                                                                                                      Case No. 20-11603
                                                                                                Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                         Claim subject to offset?
                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent



                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                     Date Debt was
                Creditor Name                     Address1               Address2              Address3                  City               State             Zip         Country      Incurred              Basis for Claim                                                                        Total Claim
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - TAX -
UNIÃO FEDERAL - FAZENDA NACIONAL      N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LEGAL PROCEEDING              X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
UNIBANCO AIG                          N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
UNIBANCO AIG                          N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
UNIBANCO AIG                          N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
UNIBANCO AIG                          N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN
UNIMED SAO CARLOS COOP TRAB MED       R VICENTE PELICANO 945. 945. 945                                         SAO CARLOS                                           BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                    $19,244.14
UPS SCS TRANSPORTES BRASIL SA         R PEDRO TAQUES 77                                                        SAO PAULO                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                      $415.83
                                      AV DESEMBARGADOR MOREIRA
UTC OVERSEAS BRASIL LTDA              2120. 2120                                                               FORTALEZA                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                       $349.57
                                      AV. ALFREDO EGÍDIO DE SOUZA
UTI DO BRASIL LTDA                    ARANHA, 100 - VILA CRUZEIRO,                                             SÃO PAULO              SP                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                       $249.82
                                                                                                                                                                                                     PENDING LITIGATION -
VALBERIO BATISTA DA SILVA             N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VALDEMIR MAYR DA SILVA                N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VALDIR ELISEU PERIPOLLI               N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
VALTER BATISTA DO NASCIMENTO          N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
VANGUARD LOGISTIC SERVICES CHILE S.   AV.PROVIDENCIA 1760. 1760                                                PROVIDENCIA                                          CHILE              VARIOUS       ACCOUNTS PAYABLE                                                                                     $1,252.03
                                      RUA COMENDADOR VICENTE CRUZ
VELHO ARTHUR TRANSP TUR LTDA ME       1002                                                                     MANAUS                                               BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $1,172.37
                                      BOULEVARD DE SABANA GRANDE
VENWAS                                EDIF.PJE                                                                 CARACAS                                              VENEZUELA          VARIOUS       ACCOUNTS PAYABLE                                                                                   $170,531.73
VERONICA PAMELA MARQUEZ ARJONA                                                                                                                                                         VARIOUS       ACCOUNTS PAYABLE                                                                                   $262,713.33
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
VIDEOLAR S.A.                         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     POTENTIAL OBLIGATIONS
                                                                                                                                                                                                     UNDER CRITICAL AIRLINE
VIRGIN ATLANTIC CARGO                 MAYOR ROYAL                                                              CRAWLEY                WEST SUSSEX      rh10 9NU     UNITED KINGDOM     VARIOUS       AGREEMENTS                    X            X                                                        UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
WALDEMAR JOSE FIGUEIREDO NETO         N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
WENDEL CLAUZO DO VALE LIMA            N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION -
WESLEY MIRANDA PIMENTEL               N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                    $27,208.57
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $8,285.68
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $4,944.95
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $3,594.87
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $2,173.31
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                     $1,288.93
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                      $704.29
WEST AIR CARGO LTDA                   RODOVIA HOLIO SMIDT SN. SN                                               GUARULHOS                                            BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                                      $373.24
                                                                                                                                                                                                     PENDING LITIGATION -
WILLIAM DE SOUZA ARAUJO               N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         INDIVIDUAL LABOR CLAIM        X            X              X             X                           UNKNOWN
                                                                                                                                                                                                     PENDING LITIGATION - CIVIL
WINNERS AGENCIMENTO DE CARGAS LTDA    N/A                                                                      N/A                    N/A              N/A          N/A                  N/A         LITIGATION - CARGO            X            X              X             X                           UNKNOWN




                                                                                                                           19 of 20
                                                                           20-11603-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:37:25            Main Document
                                                                                                                  Pg 52 of 59
                                                                                                          In re Aerolinhas Brasileiras S.A.
                                                                                                                 Case No. 20-11603
                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                     Claim subject to offset?
                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                            Contingent



                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                               Date Debt was
                Creditor Name                  Address1             Address2              Address3                   City               State            Zip         Country     Incurred              Basis for Claim                                                                          Total Claim
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
WLA EXPRESS                         N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X               X                           UNKNOWN
                                    OFICENTRO EJECUTIVO LA SABANA
WORLD FUEL INTERNATIONAL S.R.L CR   7 PIS                                                                 SAN JOSE                                             COSTA RICA        VARIOUS       ACCOUNTS PAYABLE                                                                                      $11,674.13
                                    950 SOUTH CHERRY STREET SUITE
WORLD FUEL SERVICES, INC            1600                                                                  DENVER                  CO              80246                          VARIOUS       ACCOUNTS PAYABLE                                                                                   $1,999,569.49
WORLDWIDE LIVESTOCK SERVICES        PO BOX 526603                                                         MIAMI                   FL              33152-6603                     VARIOUS       ACCOUNTS PAYABLE                                                                                        $155.15
YAHA IMPORTADORA E EXP EIREL                                                                                                                                                     VARIOUS       ACCOUNTS PAYABLE                                                                                       $3,566.23
YPF CHILE S.A                       AVDA VILLARRICA 322                                                   QUILICURA                                            CHILE             VARIOUS       ACCOUNTS PAYABLE                                                                                    $115,816.00
                                                                                                                                                                                               PENDING LITIGATION - CIVIL
ZURICH BRASIL                       N/A                                                                   N/A                     N/A             N/A          N/A                 N/A         LITIGATION - CARGO            X            X              X           X                               UNKNOWN
                                                                                                                                                                                                                                                                   TOTAL:                         $8,579,187.27




                                                                                                                       20 of 20
20-11603-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25         Main Document
                                In re Aerolinhas
                                         Pg 53 Brasileiras
                                                 of 59     S.A.
                                      Case No. 20-11603
                         Schedule F - Intercompany Payable Schedule
                           Counterparty                   Owed Amount

               AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.           $2,301,010.20
               LAN CARGO REPAIR STATION LLC                    $3,525,168.11
               LATAM AIRLINES PERÚ S.A.                            $9,838.59
               LATAM-AIRLINES ECUADOR                          $2,866,844.96

               LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.          $28,201,798.93
               MAS INVESTMENT LIMITED                          $1,449,810.77
               PRIME AIRPORT SERVICES INC                       $177,203.85
               TAM LINHAS AÉREAS S.A.                         $65,068,938.54
               TRANSPORTE AÉREO S.A.                            $584,463.37

               TRANSPORTES AÉREOS DEL MERCOSUR S.A.              $262,513.90
                                             TOTAL:          $104,447,591.22




                                            1 of 1
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                       Main Document
                                                                       Pg 54 of 59
 Fill in this information to identify the case:

 Debtor name         Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11603
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                       20-11603-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25              Main Document
                                                                                                             Pg 55 of 59
                                                                                                        In re Aerolinhas Brasileiras S.A.
                                                                                                               Case No. 20-11603
                                                                                            Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                       Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty              Address1              Address2         Address3              City          State       Zip       Country                    Debtor's Interest                     Lease         Remaining Term        Date
                               3ER FLOOR SOUTH H.O.B.DUBLIN
AER LINGUS(IAG CARGO)          AIRPORT                                                            DUBLIN                                IRELAND       AIRLINE AGREEMENT - SPA                           2/28/2017             N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                           BEIJING                               CHINA         AIRLINE AGREEMENT - HBSA                          6/24/2019             N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                           BEIJING                               CHINA         AIRLINE AGREEMENT - SPA                           6/24/2019             N/A                N/A
                               29 TIANZHU ROAD, TANZHU
                               AIRPORT ECONOMIC
                               DEVELOPMENT AREA, SHUNYI
AIR CHINA INTERNATIONAL        DISTRICT                                                           BEIJING                               CHINA         AIRLINE AGREEMENT - SWAP                          6/24/2019             N/A                N/A
                               OGILVIE CRECENT, AUCKLAND
AIR NEW ZEALAND LIMITED        INTERNATIONAL AIRPORT                                              AUCKLAND                              NEW ZELAND    AIRLINE AGREEMENT - SPA                           11/1/2014             N/A                N/A
                               IMMUEUBLE DEXTER RUE PAUL                                                                                FRENCH
AIR TAHITI                     GAUGING PAPEETE                                                    THAITI                      98713     POLYNESIA     AIRLINE AGREEMENT - SPA                           3/15/2013             N/A                N/A

AIRBRIDGE CARGO AIRLINES LTD   17, KRYLATSKAYA STREET, BLDG 4                                     MOSCOW                      12614     RUSIA         AIRLINE AGREEMENT - SPA                           2/27/2015             N/A                N/A
                               4510 OLD INTERNATIONAL
ALOHA AIR CARGO.               AIRPORT ROAD                                                       ANCHORAGE     AK            99502                   AIRLINE AGREEMENT - SPA                          11/20/2017             N/A                N/A
                                                                                                  FORT
AMERIJET INTERNATIONAL INC     2800 SOUTH ANDREW AVE                                              LAUDERDALE    FL            33316                   AIRLINE AGREEMENT - SPA                           5/15/2018             N/A                N/A
                                                                                                                Gangseo-
ASIANA AIRLINES                ASIANA TOWN, #47 OSOE_DONG                                         SEOUL         Gu     157-713          KOREA         AIRLINE AGREEMENT - SPA                            7/1/2017             N/A               N/A
BELEM SERVICOS DE BORDO LTD    PASSAGEM SANTO AMARO 01                                            BELOM                                 BRAZIL        ANEXO LSG BEL (F)                                  7/1/2018             N/A            10/31/2022
BOA                            AV. SIMON LOPEZ N° 1582                                            COCHABAMBA                            BOLIVIA       AIRLINE AGREEMENT - SPA                            5/1/2018             N/A               N/A
BRITISH AIRWAYS                IAG CARGO S122, PO BOX 99                                          HOUNSLOW   Middlesex TW6 2JS          UK            AIRLINE AGREEMENT - SPA                           1/27/2017             N/A               N/A
                               PRAÇA MINISTRO SALGADO FILHO
CATERAIR SERV BORDO E HOTEL    SN                                                                 RECIFE                                BRAZIL        ANEXO LSG REC (F)                                  7/1/2018             N/A            10/31/2022
                               33/F, ONE PACIFIC PLACE, 88
CATHAY PACIFIC AIRWAYS LTD     QUEENSWAY                                                          HONG KONG                             CHINA         AIRLINE AGREEMENT - SRP                           3/31/2019             N/A                N/A
                               2 F NO 1, HANGZHAN S. RD
CHINA AIRLINES                 DAYUAN DIST, TAOYUAN                                               TAOYUAN                     33758     CHINA         AIRLINE AGREEMENT - SPA                            8/1/2018             N/A                N/A
CHINA CARGO AIRLINES /CHINA    NO.199 KONGGANG 6 ROAD,
EASTERN                        HONGQIAO INT’L AIRPORT                                             SHANGHAI                    200335    CHINA         AIRLINE AGREEMENT - SPA                           10/1/2015             N/A                N/A
CHINA SOUTHERN AIRLINES        NO.68, QIXIN ROAD                                                  GUANGZHOU                   510403    CHINA         AIRLINE AGREEMENT - HBSA                           1/7/2019             N/A                N/A
CHINA SOUTHERN AIRLINES        NO.68, QIXIN ROAD                                                  GUANGZHOU                   510403    CHINA         AIRLINE AGREEMENT - SPA                            1/7/2019             N/A                N/A
DELTA AIRLINES                 1030 DELTA BLVD                                                    ATLANTA       GA            30305                   AIRLINE AGREEMENT - SPA                           11/5/2019             N/A                N/A
DHL                            AEROPUERYO DE TOCUMEN                                              PANAMA                      11491     PANAMA        AIRLINE AGREEMENT - SPA                            7/1/2017             N/A                N/A
                                                                                                                              41.
EL AL ISRAEL AIRLINES LTD.     BEN-GURION INT’L AIRPORT                                                                       7015001   ISRAEL        AIRLINE AGREEMENT - SPA                            2/1/2018             N/A                N/A
                                                                                                                                        UNITED ARAB
EMIRATES                       HEAD QUARTERS                                                      DUBAI                       686       EMIRATES      AIRLINE AGREEMENT - SPA                            8/2/2018             N/A                N/A
ETHIOPIAN AIRLINES             BOLE INTERNATIONAL AIRPORT                                         ADDIS ABABA                 1755      ETHIOPIA      AIRLINE AGREEMENT - SPA                            6/1/2017             N/A                N/A
                                                                                                                                        UNITED ARAB
ETIHAD AIRWAYS                 NEW AIRPORT ROAD                                                   ABU DHABI                   35566     EMIRATES      AIRLINE AGREEMENT - SPA                           7/28/2013             N/A                N/A
                               BUILDING, 376 HSIN-NAN ROAD,
EVA AIRWAYS CORPORATION        SECTION 1, LUCHU                                                   TAIWAN                                CHINA         AIRLINE AGREEMENT - SPA                          11/30/2018             N/A                N/A
FINNAIR                        RAHTITIE 1                                                                                     1053      FINLAND       AIRLINE AGREEMENT - SPA                           3/1/2011              N/A                N/A
                               AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO    14 1410                                                            FORTALEZA                             BRAZIL        ANEXO LSG FOR (F)                                  7/1/2018             N/A            10/31/2022
IBERIA (IAG CARGO)             CALLE MARTINEZ VILLERGAS 49                                        MADRID                      28027     SPAIN         AIRLINE AGREEMENT - SPA                           2/28/2017             N/A               N/A
                               2-4-11 HIGASHISHINAGAWA
JAPAN AIRLINES                 SHINAGAWAKU                                                        TOKIO                                 JAPON         AIRLINE AGREEMENT - SPA                            3/1/2018             N/A                N/A
                                                                                                                              19002-
KENYA AIRLINES                 AIRPORT NORHT ROAD EMBAKASI                                        NAIROBI                     00501     KENYA         AIRLINE AGREEMENT - SPA                          10/1/2018              N/A                N/A
KOREAN AIR                     260 HANEUL GIL GANGSEO GU                                          SEOUL                       157-712   SOUTH KOREA   AIRLINE AGREEMENT - SPA                          10/11/2016             N/A                N/A
                                                                                                                                                      INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                      BETWEEN SUB-LESSOR & SUB-LESSEE
LAN CARGO S.A.                 ESTADO 10, PISO 11                                                 SANTIAGO                              CHILE         (COUNTERPARTY IS LESSEE), MSN 29881                  N/A                N/A                N/A




                                                                                                                     1 of 2
                                                                            20-11603-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:37:25                 Main Document
                                                                                                                  Pg 56 of 59
                                                                                                             In re Aerolinhas Brasileiras S.A.
                                                                                                                    Case No. 20-11603
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                               Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty               Address1                  Address2         Address3                 City        State       Zip          Country                   Debtor's Interest                     Lease         Remaining Term        Date
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LAN CARGO S.A.                  ESTADO 10, PISO 11                                                     SANTIAGO                                CHILE          (COUNTERPARTY IS LESSEE), MSN 34245                    N/A               N/A              N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LAN CARGO S.A.                  ESTADO 10, PISO 11                                                     SANTIAGO                                CHILE          (COUNTERPARTY IS LESSOR), MSN 25756                    N/A               N/A              N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LAN CARGO S.A.                  ESTADO 10, PISO 11                                                     SANTIAGO                                CHILE          (COUNTERPARTY IS LESSOR), MSN 34245                    N/A               N/A              N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.       ESTADO 10, PISO 11                                                     SANTIAGO                                CHILE          (COUNTERPARTY IS LESSOR), MSN 29881                    N/A               N/A              N/A
                                                                                                                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.       ESTADO 10, PISO 11                                                     SANTIAGO                                CHILE          (COUNTERPARTY IS LESSOR), MSN 35817                    N/A               N/A              N/A
                                AV EL DORADO N 103-22
LINEAS AEREAS SUR-AMERICANAS    ENTRADA INTERIOR 5                                                     BOGOTA                                  COLOMBIA       AIRLINE AGREEMENT - SPA                            7/1/2017             N/A                N/A
LOT- POLISH AIRLINES            UL 17 STYCZNIA 35                                                      WARSZAWA                     00-906     POLAND         AIRLINE AGREEMENT - SPA                           5/15/2008             N/A                N/A
                                FRANKFURT FLUGHANFEN, TOR
LUFTHANSA                       21, GEB.322 FRANKFURT/MAIN                                             FRANKFURT                    60546      GERMANY        AIRLINE AGREEMENT - SPA                            7/1/2019             N/A                N/A
                                ADMINISTRATION BUILDING, AT
                                LEVEL 1, SOUTH SUPPORT ZONE,
MALAYSIAN AIRLINE               KLIA                                                                   SEPANG         Selangor      64000      MALAYSIA       AIRLINE AGREEMENT - SPA                           11/1/2019             N/A                N/A

                                                                1 TOWER PLACE                                                                  UNITED         INSURANCE AGREEMENT - POLICY NO.
MARSH LTD                       ATTN: GENERAL COUNSEL           WEST, TOWER PLACE                      LONDON                       EC3R 5BU   KINGDOM        C20/TAMC/01073                                    3/31/2020          265 DAYS          3/31/2021
                                AEROUERTO INTERNACINAL DE LA
                                CIUDAD DE MEXICO HANGAR
                                9/10 PENON DE LOS BANOS
                                DELEGACION VENUSTIANO
MASAIR                          CARRANZA                                                               MEXICO CITY    DF            1529       MEXICO         AIRLINE AGREEMENT - SPA                          10/15/2018             N/A                N/A
                                WOW CONVENTION CENTER
MNG AIRLINES                    IDTM BAKIRKOY                                                          ISTANBUL                     34149      TURKEY         AIRLINE AGREEMENT - SPA                           12/1/2017             N/A                N/A

                                NCA LINE MAINTANANCE
                                HANGAR NARITA INTERNATIONAL
NIPPON CARGO AIRLINES           AIRPORT NARITA SHI CHIBA                                               NARITA                       2820011    JAPAN          AIRLINE AGREEMENT - SPA                            9/1/2012             N/A                N/A
POLAR AIR CARGO INC             WESTCHESTER AVENUE                                                     PURCHASE       NY            10577                     AIRLINE AGREEMENT - SPA                            2/2/2018             N/A                N/A
                                QCB/6 10 BOURKE ROAD,
QANTAS AIRWAYS LTD.             MASCOT                                                                                NSW           2020       AUSTRALIA      AIRLINE AGREEMENT - SPA                           1/30/2019             N/A                N/A
                                QATAR AIRWAYS TOWER,
QATAR AIRWAYS                   AIRPORT ROAD                                                           DOHA                     22550          QATAR          AIRLINE AGREEMENT - SPA                           2/15/2017             N/A                N/A
SAS                             S-195 87                                                               STOCKHOLM      Stockholm                SWEDEN         AIRLINE AGREEMENT - SPA                           2/15/2020             N/A                N/A
SAUDI ARABIAN AIRLINES          NE8-14 CC715/130                                                       SAUDIA CITY    Jeddah    620-21231      SAUDI ARABIA   AIRLINE AGREEMENT - SPA                           8/22/2016             N/A                N/A
SINGAPORE AIRLINES              AIRLINE HOUSE 25 AIRLINE RD                                                                     819829         SINGAPORE      AIRLINE AGREEMENT - SPA                           4/15/2015             N/A                N/A
SWISS                           MALZGASSE 15, 4052                                                     BASEL                    4052           SWITZERLAND    AIRLINE AGREEMENT - SPA                           9/12/2018             N/A                N/A
                                AER INTERNACIONAL DE BRASILIA                                                                                                 CONTRATO HANDLING CARGA - SWISSPORT
SWISSPORT BRASIL LTDA           S/N                                                                    BRASILIA                                BRAZIL         BRASIL (C)                                         1/1/2015             N/A                N/A
                                R BOAVENTURA DO AMARAL                                                                                                        CONTRATO HOTEL ROYAL PALM TOUWERS
THE ROYAL PALM RESIDENCE TOW    1274.                                                                  CAMPINAS                                BRAZIL         INDAIATUBA L7, M3, UC (VCP)                        1/1/2020             N/A            12/31/2022
                                ACE RIO CAURA TORRE
                                HUMBOLDT, PISO 6, OF. 6-13,
TRANSCARGA                      PRADOS DEL ESTE                                                        CARACAS                      1080       VENEZUELA      AIRLINE AGREEMENT - SPA                              N/A                N/A                N/A
TRANSPORTES AEREOS BOLIVIANOS   1601 NW 70 AVE                                                         MIAMI          FL            33126                     AIRLINE AGREEMENT - SPA                            1/1/2019             N/A                N/A

TURKISH AIRLINES INC.           BUILDING 10TH FLOOR, YESILKOE                                          ISTANBUL                     34149      TURKEY         AIRLINE AGREEMENT - SPA                           3/20/2013             N/A                N/A
                                                                                                                      West
VIRGIN ATLANTIC CARGO           MAYOR ROYAL                                                            CRAWLEY        Sussex        rh10 9NU   UK             AIRLINE AGREEMENT - SPA                            4/6/2018             N/A                N/A




                                                                                                                           2 of 2
               20-11603-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:37:25                   Main Document
                                                                       Pg 57 of 59
 Fill in this information to identify the case:

 Debtor name         Aerolinhas Brasileiras S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11603
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                  20-11603-jlg     Doc 6        Filed 09/08/20 Entered 09/08/20 17:37:25          Main Document
                                                                                               Pg 58 Brasileiras
                                                                                      In re Aerolinhas of 59     S.A.
                                                                                          Case No. 20-11603
                                                                                        Schedule H: Codebtors


                                                                                                                                                                                         Applicable
                                                                                                                                                                                         Schedules
        Name of Codebtor                             Address1                         Address2            City        State      Zip     Country             Name of Creditor            (D, E/F, G)
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      NICODEMOS VIEIRA DE SOUSA
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      ISAEL PEREIRA DA SILVA JUNIOR
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 13TH FLOOR, UNIT.                                                                      WESLEY MIRANDA PIMENTEL
FIDELIDADE VIAGENS E TURISMO S.A.   132, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
MULTIPLUS CORRETORA DE SEGUROS      RUA VERBO DIVINO, 2001, 10TH FLOOR, UNIT.                                                                      NICODEMOS VIEIRA DE SOUSA
LTDA.                               101 PART A, CHACARA SANTO ANTONIO                               SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      ALBENI GERALDO DE JESUS FILHO
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      NICODEMOS VIEIRA DE SOUSA
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     JOSELITO DIAS DA COSTA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      ALESSANDRO FRANCOSO LABIGALINI
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      JOSE ALBERTO VIANA DA SILVA
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     PRESIDIO RAMOS DE LIMA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     AMAURI GERALDO PRADO (LITIGATION)          F
                                                                                                                                                   SINDICATO DOS TRABALHADORES DA
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      AVIACAO CIVIL DA REGIAO AMAZONICA
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     SERGIO FERREIRA BRITO (LITIGATION)         F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     VALDEMIR MAYR DA SILVA (LITIGATION)        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      FABIO ADRIANO GONCALVES
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      ISAEL PEREIRA DA SILVA JUNIOR
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      CARLOS AUGUSTO GONCALVES DOS
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     SANTOS (LITIGATION)                        F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      LUIS FERNANDO SERAGIOLLI
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F
                                    RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT.                                                                      WESLEY MIRANDA PIMENTEL
TAM LINHAS AÉREAS S.A.              172, CHACARA SANTO ANTONIO                                      SÃO PAULO    SP           04719-002 BRAZIL     (LITIGATION)                               F




                                                                                                 1 of 1
            20-11603-jlg           Doc 6         Filed 09/08/20 Entered 09/08/20 17:37:25                            Main Document
                                                              Pg 59 of 59




Fill in this information to identify the case:

Debtor name         Aerolinhas Brasileiras S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11603
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
